       Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 1 of 62




                   IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

Intellectual Ventures I LLC and
Intellectual Ventures II LLC,

Plaintiffs/Counter-Defendants,        Civil Action No. 1:19-CV-01075-ADA

v.
                                      JURY TRIAL DEMANDED
VMware, Inc.,

Defendant/Counter-Plaintiff.



     DEFENDANT VMWARE, INC.’S OPENING CLAIM CONSTRUCTION BRIEF
             Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 2 of 62




                                                 TABLE OF CONTENTS




I.     INTRODUCTION ................................................................................................................... 1
II. DISPUTED TERMS FROM U.S. PATENT NO. RE44,686 (the “’686 patent”) ................... 2
     A. “modif[y/ied] [a] resource allocation” / “modify[ing] [the] computer resources allocated
        to a virtual server” (’686 patent claims 5-7) ........................................................................ 2
     B. “resource unavailable messages resulting from denied requests to modify a resource
        allocation” (’686 patent claims 5-7) .................................................................................... 7
     C. “determination that a virtual server is overloaded” (’686 patent claims 5-7) ...................... 8
     D. “virtual server” (’686 patent claims 5-7) ........................................................................... 10
     E. “determining that a second physical host can accommodate the requested modified
        resource allocation” (’686 patent claims 5-7) .................................................................... 10
     F. “a component configured to receive an indication that a first physical host is overloaded,
        wherein the indication is based on a determination that a virtual server is overloaded and
        wherein the determination that a virtual server is overloaded is based on one or more
        resource unavailable messages resulting from denied requests to modify a resource
        allocation” (’686 patent claim 7) ....................................................................................... 12
     G. “a component configured to determine that a second physical host can accommodate the
        requested modified resource allocation” (’686 patent claim 7) ......................................... 13
     H. “a component configured to generate a physical host transfer signal that indicates a second
        physical host and to transfer the virtual server from the first physical host to the second
        physical host if the first physical host is overloaded” (’686 patent claim 7) ..................... 14
III.      DISPUTED TERMS FROM U.S. PATENT NO. RE42,726 (the “’726 patent”) ............. 15
     A. Terms that overlap with disputed claim terms in the ’686 patent ...................................... 15
     B. “resource denials” (’726 patent claims 1, 4-5 and 8) ......................................................... 15
     C. “quality of service guarantee” (’726 patent claims 1 and 4) .............................................. 16
     D. “a virtual server resource monitor [communicatively coupled to the first physical host
        and] configured to monitor resource denials and to send a virtual server overloaded signal
        in response to the resource denials” (’726 patent claims 1 and 5) // “program code for
        creating a virtual server resource monitor communicatively coupled to the first physical
        host and configured to monitor resource denials and, in response to the resource denials,
        to send a virtual server overloaded signal” (’726 patent claim 4) ..................................... 18
     E. “a virtual server resource modifier [communicatively coupled to the first physical host
        and] configured to receive the virtual server overloaded signal and, in response to the
        virtual server overloaded signal, to modify a resource allocation for the virtual server and
        to send a virtual server resource modification signal” (’726 patent claims 1 and 5);
        “program code for creating a virtual server resource modifier communicatively coupled to
        the first physical host and configured to receive the virtual server overloaded signal and,


                                                                   ii
              Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 3 of 62




           in response to the virtual server overloaded signal, to modify a resource allocation for the
           virtual server and to send a virtual server resource modification signal” (claim 4) .......... 19
     F. “a load balanc[ing/er] [module] [communicatively coupled to the plurality of physical
        hosts and] configured to receive the virtual server resource modification signal and to
        determine whether the first physical host is overloaded and, in response to a determination
        that the first physical host is overloaded, to send a physical host transfer signal that
        indicates a second physical host” (’726 patent claims 1 and 5) // “program code for
        creating a load balancing module communicatively coupled to the plurality of physical
        hosts and configured to receive the virtual server resource modification signal and to
        determine whether the first physical host is overloaded and, in response to a determination
        that the first physical host is overloaded, to send a physical host transfer signal that
        indicates a second physical host” (’726 patent claim 4) .................................................... 21
     G. “a dynamic virtual server mover [communicatively coupled to the plurality of physical
        hosts and] configured to receive the physical host transfer signal and, in response to the
        physical host transfer signal, to transfer the virtual server from the first physical host to
        the second physical host” (’726 patent claims 1 and 5) // “program code for creating a
        dynamic virtual server mover communicatively coupled to the plurality of physical hosts
        and configured to receive the physical host transfer signal and, in response to the physical
        host transfer signal, to transfer the virtual server from the first physical host to the second
        physical host” (’726 patent claim 4) .................................................................................. 22
     H. “the dynamic virtual server mover is further configured to direct the first physical host to
        store, in the file system, a set of system files for the virtual server and to direct the second
        physical host to access, from the file system, the set of system files for the virtual server,
        thereby transferring the virtual server from the first physical host to the second physical
        host” (’726 patent claims 3 and 7) ..................................................................................... 24
IV.        DISPUTED TERMS FROM U.S. PATENT NO. 7,949,752 (the “’752 patent”) ............. 24
     A. “exhausted” (’752 patent claims 1, 9 and 24) .................................................................... 24
        1. Prosecution History Summary ....................................................................................... 26
        2. Argument ........................................................................................................................ 27
     B. “consumed” (recited in ’752 patent claims 1, 9 and 24) .................................................... 29
     C. “service” (’752 patent claims 1, 3, 9 and 24) ..................................................................... 32
     D. Means-Plus-Function Terms .............................................................................................. 32
V.      DISPUTED TERMS FROM U.S. PATENT NO. RE43,051 (the “’051 patent”) ................ 34
     A. “virtual server” (’051 patent claims 1, 3 and 6) ................................................................. 34
     B. “physical interface[s]” (’051 patent claims 1 and 3) ......................................................... 38
     C. physical interfaces and tunnel identifiers in the storing / receiving / determining / sending
        terms (’051 patent claims 1 and 3) ..................................................................................... 40
VI. DISPUTED TERMS FROM U.S. PATENT NO. RE44,818 (the “’818 patent”) ................ 42
     A. “hierarchical token bucket resource allocation” (recited in ’818 patent claims 1, 17, 30, 32
        and 42) ............................................................................................................................... 42


                                                                        iii
           Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 4 of 62




  B. “token” (’818 patent claims 1, 17, 30, 32-33, 37-42) ........................................................ 44
  C. “enforc[e/ing]”, “receiv[e/ing]”, “classify[ing]”, “compar[e/ing]”, “forward[ing]”, and
     “buffer[ing]” (’818 patent claims 1, 17, 30, 32, 33, 37, 38, 39, 42) .................................. 44
  D. “maintaining a connection over a network fabric” (’818 patent claims 1, 17, 30, 32 and
     42) ...................................................................................................................................... 46
  E. “virtual storage network interface layer of an application server” / “virtual network
     interface layer of an application server”/ “virtual interface layer of an application server”
     (’818 patent claims 1, 17, 30, 32 and 42)........................................................................... 48
  F. “one or more input/output virtualization modules comprising computer-readable
     instructions operative to cause the one or more processors to” performs functions terms
     (’818 patent claim 17) ........................................................................................................ 49
VII.    CONCLUSION .................................................................................................................. 50




                                                                      iv
            Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 5 of 62




                                             TABLE OF AUTHORITIES


                                                                                                                         Page(s)

Cases

Alarm.com, Inc. v. SecureNet Techs., LLC,
   No. CV 15-807-RGA, 2019 WL 3996883 (D. Del. Aug. 23, 2019)........................................12

Amdocs (Israel) Ltd. v. Openet Telecom, Inc.,
  No. 110CV910LMBJFA, 2018 WL 1699429 (E.D. Va. Apr. 6, 2018)...................................12

Ariba Inc. v. Emptoris, Inc.,
   No. 9:07-cv-90 (E.D. Tex. Aug. 7, 2008) ................................................................................33

Augme Techs., Inc. v. Yahoo! Inc.,
   755 F.3d 1326 (Fed. Cir. 2014)..........................................................................................13, 50

Baldwin Graphic Sys., Inc. v. Siebert, Inc.,
   512 F.3d 1338 (Fed. Cir. 2008)................................................................................................11

Desper Prods. Inc. v. QSound Labs. Inc.,
   157 F.3d 1325 (Fed. Cir 1998).................................................................................................29

Digital Biometrics, Inc. v. Identix, Inc.,
   149 F.3d 1335 (Fed. Cir. 1998)..................................................................................................4

Ecolab, Inc. v. FMC Corp.,
   569 F.3d 1335 (Fed. Cir. 2009)..........................................................................................27, 28

Glob. Equity Mgmt. (SA) Pty. Ltd. v. Expedia, Inc.,
   2016 WL 7416132 (E.D. Tex. Dec. 22, 2016) ...................................................................18, 19

Grecia v. Samsung Elec. Am., Inc.,
   780 Fed. Appx. 912 (Fed. Cir. Aug. 20, 2019) ........................................................................50

Hakim v. Cannon Avent Group PLC,
   479 F.3d 1313 (Fed. Cir. 2007)................................................................................................29

Intellectual Ventures I, LLC v. Lenovo Group Ltd.,
    365 F.Supp.3d 200 (D.Mass. 2019) .........................................................................................31

MBO Laboratories, Inc. v. Becton, Dickinson & Co.,
  474 F.3d 1323 (Fed. Cir. 2007)..................................................................................................3

Merck & Co. v. Teva Pharm. USA, Inc.,
   395 F.3d 1364 (Fed. Cir. 2005)..............................................................................................7, 8

                                                                 v
             Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 6 of 62




Microsoft Corp. v. Multi-Tech Systems, Inc.,
   357 F.3d 1340 (Fed. Circ. 2004) ........................................................................................45, 48

MTD Prod. Inc. v. Iancu,
  933 F.3d 1336 (Fed. Cir. 2019)..............................................................................12, 18, 21, 23

O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co.,
   521 F.3d 1351 (Fed. Cir. 2008)........................................................................................ passim

Pause Tech., LLC v. TiVo, Inc.,
   419 F.3d 1326 (Fed. Cir. 2005)..............................................................................................7, 8

Personal Audio, LLC v. Apple, Inc.,
   No. 9:09-cv-111, 2011 WL 11757163 (E.D. Tex. Jan. 31, 2011) ...............................18, 33, 34

Reedhycalog UK, Ltd. v. Baker Hughes Oilfield Operations Inc.,
   2008 WL 2152268 (E.D. Tex. May 21, 2008) .............................................................47, 48, 49

SanDisk Corp. v. Memorex Prods., Inc.,
   415 F.3d 1278 (Fed. Cir. 2005)..........................................................................................27, 45

SkinMedica, Inv. v. Histogen, Inc.,
    727 F.3d 1187 (Fed. Cir. 2013)................................................................................................45

US Foam Inc. v. On Site Gas Systems, Inc.,
   735 F. Supp. 2d 535 (E.D. Tex. 2010) .....................................................................................44

Uship Intellectual Properties, LLC v. United States,
   714 F.3d 1311 (Fed. Cir. 2013)................................................................................................28

Williamson v. Citrix Online, LLC,
   792 F.3d 1339 (Fed. Cir. 2015)................................................................................2, 21, 49, 50

Statutes

35 U.S.C. § 112 ..............................................................................................................................33

35 U.S.C. § 112 ¶ 6 ................................................................................................................ passim




                                                                      vi
       Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 7 of 62




                             TABLE OF ABBREVIATIONS

Abbreviation                                      Full Name
     PTO        United States Patent and Trademark Office
  POSITA        Person of Ordinary Skill in the Art
Snoeren Decl.   Declaration of Alex Snoeren, Ph.D. Regarding Claim Construction
 ’686 patent    U.S. Patent No. RE 44,686
 ’726 patent    U.S. Patent No. RE 42,726
 ’937 patent    U.S. Patent No. 6,985,937
   ’937 FH      File History of U.S. Patent No. 6,985,937
 ’752 patent    U.S. Patent No. 7,949,752
 ’051 patent    U.S. Patent No. RE 43,051
 ’818 patent    U.S. Patent No. RE 44,818




                                            vii
         Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 8 of 62




                                   TABLE OF EXHIBITS

Exhibit   Title
 Ex. 1    Parties’ Agreed Constructions to Claim Terms
 Ex. 2    Declaration of Alex Snoeren, Ph.D. Regarding Claim Construction
 Ex. 3    ’937 Patent File History, Applicant Arguments dated November 17, 2003
 Ex. 4    U.S. Patent No. 5,933,603 to Vahalia et al.
 Ex. 5    ’937 Patent File History, Non-Final Office Action dated May 10, 2004
 Ex. 6    USPTO Patent Search of claim term “dynamic virtual server mover”
 Ex. 7    Terms in the ’726 patent that overlap with disputed claim terms in the ’686 patent
 Ex. 8    The parties’ proposals for the terms in the ’051 involving multiple recitations of “physical
          interface(s)” and “tunnel identifier(s)”
Ex. 9     ’752 Patent File History, Response to Office Action dated March 16, 2009
Ex. 10    ’752 Patent File History, Office Action dated May 5, 2009
Ex. 11    ’752 Patent File History, Office Action dated October 30, 2009
Ex. 12    ’752 Patent File History, Response to Office Action dated November 13, 2009
Ex. 13    ’752 Patent File History, Office Action dated March 16, 2010
Ex. 14    ’752 Patent File History, Response to Office Action dated August 20, 2010
Ex. 15    ’752 Patent File History, Response to Office Action dated August 5, 2009
Ex. 16    ’752 Patent File History, Final Office Action dated November 8, 2010
Ex. 17    ’752 Patent File History, Response to Final Office Action dated January 4, 2011
Ex. 18    Report and Recommendation of United States Magistrate Judge, Intellectual Ventures v.
          HCC Ins. Holdings, Inc., Case No. 6:15-cv-660 (E.D. Tex. August 26, 2016) (“’752 Patent
          Magistrate Report”)
Ex. 19    Charles Aulds, Linux Apache Web Server Administration, 39 (2001) (“Aulds”)
Ex. 20    Barry Nusbaum, WebSphere Application Servers: Standard and Advanced Features 45
          (1999)
Ex. 21    Ludmila Cherkasova, FLEX: Design and Management Strategy for Scalable Web Hosting
          Service, 14–15 (Oct. 1999)
Ex. 22    October 14, 2003 Amendment & Remarks, U.S. Patent Appl. No. 09/526,980
Ex. 23    Physical Interface, The IEEE Standard Dictionary of Electrical and Electronics Terms (6th
          ed., 1996)
Ex. 24    RE43,051 (U.S. Patent Appl. No. 11/858,091) Patent File History, May 17, 2010 Office
          Action
Ex. 25    U.S. Patent No. 6,286,047 (“Ramanathan”)
Ex. 26    U.S. Patent No. 6,247,057 (“Barrera”)
Ex. 27    Webster definition of consume
Ex. 28    ’752 Patent List of Disputed Claim Terms
Ex. 29    BEN LAURIE AND PETER LAURIE, APACHE: THE DEFINITIVE GUIDE 163, 177, 242–43, 295
          (1999)
Ex. 30    Virtual Server, MICROSOFT COMPUTER DICTIONARY (5th ed. 2002)
Ex. 31    ’789 Patent (Orig. Patent) prosecution history, 2009.08.25 Resp. to Office Action at 12
Ex. 32    Competing Parties’ Proposals for the ’818 Patent
Ex. 33    Grotto Networking, available at https://www.grotto-networking.com/BBQoS.html
Ex. 34    http://tldp.org/HOWTO/Traffic-Control-HOWTO/index.html

                                              viii
       Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 9 of 62




Exhibit Title
Ex. 35 https://lartc.org/howto/lartc.qdisc.classful.html#AEN1071
Ex. 36 Linux Advanced Routing & Traffic Control HOWTO, located at
        http://www.oamk.fi/~jukkao/lartc.pdf
Ex. 37 Traffic Control HOWTO, Version 1.0.2, Martin A. Brown, located at
        https://www.tldp.org/HOWTO/html_single/Traffic-Control-HOWTO/
Ex. 38 Traffic Control using tcng and HTB HOWTO, Version 1.0.1, Martin A. Brown, April
        2006, located at http://linux-ip.net/articles/Traffic-Control-tcng-HTB-HOWTO.html
Ex. 39 Bavier, et al., Operating System Support for Planetary-Scale Network Services,
        Proceedings of the First Symposium on Networked Systems Design and Implementation
        (March 2004), located at
        https://www.usenix.org/legacy/events/nsdi04/tech/full_papers/bavier/bavier.pdf
Ex. 40 Benita, Kernel Korner - Analysis of the HTB Queuing Discipline Software, available at
        https://www.linuxjournal.com/article/7562 as of January 26, 2005 and printed in the Linux
        Journal, March 2005.
Ex. 41 U.S. Patent 7,161,904 titled: “System and method for hierarchical metering in a virtual
        router based network switch” to Hussein et al.
Ex. 42 Bavier et al, Container-based Operating SystemVirtualization: AScalable,High-
        performance Alternative to Hypervisors, Conference Paper in ACM SIGOPS Operating
        Systems Review, January 2007, located at
        http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.1018.1012&rep=rep1&type=pdf
Ex. 43 Valenzuela, J.L., et al., “A Hierarchical Token Bucket Algorithm to Enhance QoS in IEEE
        802.11: Proposal, Implementation and Evaluation, IEEE, vol. 4, Sep. 2004 (“Valenzuela
        Article”)
Ex. 44 Email from J. Deblois to M. Rueckheim dated March 3, 2020
Ex. 45 Webster’s New Work Telecom Dictionary, Definition of Layer




                                            ix
        Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 10 of 62




   I.      INTRODUCTION

        This case is immensely complicated. IV is asserting more than 40 claims, involving diverse

technology from four separate patent families, that were developed by three companies acting

independently. Indeed, the total number of words in the asserted claims exceeds 3,700, and

hundreds of VMware products and features are accused of infringement. This is an unmanageable

number of claims and issues for a jury to comprehend in a trial. Despite the significant number of

issues, the parties have worked together to agree to constructions for certain terms (see Ex. 1) and

have grouped the remaining disputes into the approximately 30 categories discussed herein. These

remaining categories can primarily be summarized into five main groups.

        First, for many technical terms, such as “hierarchical token bucket resource allocation” and

“physical interface,” VMware has proposed constructions consistent with the plain and ordinary

meaning of the terms and consistent with the intrinsic record disclosure, while IV has simply

proposed they be construed as “plain and ordinary meaning” or argued that the terms are “not

amenable to construction.” For these terms, IV has confirmed during the meet and confer process

that it does not intend to offer alternative proposed constructions or interpretations. Thus, under

O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351 (Fed. Cir. 2008) the Court

should adopt VMware’s proposed constructions.

        Second, for certain terms, like “modify a resource allocation” and “exhausted,” the

respective patent applicants significantly narrowed the claim scope during prosecution in response

to PTO rejections. For example, the for term “exhausted”—the applicant actually argued that the

prior art’s art disclosure of the disclaimed scope (reusable resources) was “the exact opposite” of

the amended claim language. VMware’s proposals hold the applicants to their clear disclaimers

consistent with the law. IV asks the Court to ignore these clear disclaimers in favor of an

improperly broad reading of the claims.
         Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 11 of 62




         Third, many terms involve Section 112 ¶ 6 means-plus-function considerations. For some

of these terms, reciting classic means-for language, the parties agree that Section 112 ¶ 6 applies,

but have disputes as to the specific structures. For some terms, there is no supporting structure

counseling in favor of indefiniteness. For the others, VMware’s proposed structures are properly

limited to the specific portions of the specification that disclose the structures—while IV

improperly proposes that the Court construe the structures with respect to ambiguous black-box

type terminology. For others of these terms, the parties disagree whether Section 112 ¶ 6 applies.

VMware’s proposals for these terms recognize that the terms’ usage of nonce terminology, like a

“component,” “module,” or “program code” for performing a function, requires application of

Section 112 ¶ 6 under Williamson v. Citrix Online, LLC, 792 F.3d 1339 (Fed. Cir. 2015). IV’s

proposal, in contrast, would leave these terms broad, despite the limited disclosure of

corresponding structures in the specifications.

         Fourth, for several disputes, for example the “virtual server” term, IV seeks to improperly

change the meaning of technical terms to craft a better infringement read against VMware’s

products. Finally, for the remaining disputes, such as the various interfaces/tunnels terms in the

’051 patent, and the “enforc[e/ing]”, “receiv[e/ing]”, etc. terms in the ’818 patent, VMware’s

proposals address significant antecedent basis problems, or seek to clarify the complex technical

terminology which may be confusing for a jury. IV’s proposals reject these essential clarifications

without explanation. VMware’s proposals should be adopted at least for the reasons set forth

herein and in the declaration of its expert Dr. Alex Snoeren submitted herewith.

   II.      DISPUTED TERMS FROM U.S. PATENT NO. RE44,686 (the “’686 patent”)

       A.      “modif[y/ied] [a] resource allocation” / “modify[ing] [the] computer resources
allocated to a virtual server” (’686 patent claims 5-7)

               VMware Proposal                                      IV Proposal


                                                  2
           Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 12 of 62




    “modif[y/ied] [a] quality of service guarantee” “modif[y/ied] set of functions and features of a
    / “modify[ing] [the] quality of service physical host(s) used in implementing tasks for
    guarantee of a virtual server”                  each virtual server” / “modify[ing] a set of the
                                                    functions and features of a physical host(s)
    See also construction of “quality of service used in implementing tasks for each virtual
    guarantee”                                      server”

          VMware’s proposal is based on a clear and unmistakable disclaimer by the applicant during

the prosecution of U.S. Patent No. 6,985,937 (the “’937 patent”), from which the ’686 reissued.

VMware’s approach to these terms is also consistent with the claims, the specification,1 and the

applicant’s own statements regarding the purpose of the claimed invention. By contrast, IV’s

proposal disregards the intrinsic record. Furthermore, rather than construe the phrase “modifying

a resource allocation,” IV’s proposal reads “allocation” entirely out of the claim term and instead

seeks to construe the phrase “modifying a resource.”

          During prosecution of the ’937 patent, the examiner issued a rejection based on U.S. Patent

No. 5,933,603 (“Vahalia”). Vahalia is generally directed to providing video-on-demand services

by dynamically assigning resources to scheduled tasks. Ex. 4 (Vahalia, Abstract). In attempting

to overcome the rejection, the applicant argued that “[a] resource allocation for a process is

specified as a quality of service guarantee. Thus, increasing a quality of service guarantee for

a process is equivalent to increasing a resource allocation for that process.” Ex. 3 at 19 (2003-

11-17 Response) (emphasis added).2 The applicant further argued that Vahalia does not anticipate

the claims because Vahalia does not disclose increasing a quality of service guarantee. Rather, the

applicant argued that “[o]nce Vahalia has scheduled a task, there is no further determination of

whether the resource that is handling the task is overloaded. In other words, in Vahalia, the quality




1
  The specifications of the ’686, ’726 (discussed in Section III), and ’937 patents are identical.
2
  See MBO Laboratories, Inc. v. Becton, Dickinson & Co., 474 F.3d 1323, 1327 (Fed. Cir. 2007)
(prosecution history of related patents its relevant to the claim construction analysis).
                                                   3
        Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 13 of 62




of service of each resource is fixed ahead of time and is not altered once a task is scheduled to

the resource.” Id. (emphasis added).

        The PTO relied on the applicant’s disavowal regarding this issue, noting that:

        In the claim languages as found in claims 1, 13, 27, 31, 37, 39, and 44, Applicant
        appears to equate ‘the quality of [service] guarantee’ to ‘allocating a portion of
        resources’ and ‘increasing the quality of service guarantee’ to ‘increasing the
        resources allocated to an associated service.’ The slight departure of these
        phrases from its nominal meanings is being recognized here. Although the
        examiner has adopted Applicant’s lexicographer [sic] in the following prior art
        rejection, it is noted that care must be taken when comparing to its counterpart in
        the referenced passages (such difference was raised during a recent telephone
        interview with Applicant’s representative).

Ex. 5 (2004-05-10 Office Action) (emphasis added). Thus, in both a response and in a telephonic

interview with the examiner, the applicant represented that the terms “resource allocation” and

“quality of service guarantee” are equivalent, and the terms “modifying a resource allocation” and

“modifying a quality of service guarantee” are equivalent.              The examiner unequivocally

memorialized this understanding as set forth above, and the applicant did not dispute this

interpretation over the subsequent lengthy file history prior to issuance.

        IV should be held to this understanding of the claim term. Digital Biometrics, Inc. v. Identix,

Inc., 149 F.3d 1335, 1347 (Fed. Cir. 1998) (“The public has a right to rely on such definitive statements

made during prosecution. Notice is an important function of the patent prosecution process….”).

        The claims further support VMware’s proposal. For example, claim 1 of the related ’726

patent (which is identical to issued claim 1 of the original ’937 patent), recites “in response to the

virtual server overloaded signal, to modify a resource allocation for the virtual server” and “receive

the virtual server resource modification signal and [] determine whether the first physical host is

overloaded.” In other words, the claims contemplate that after a virtual server is determined to be

overloaded, the resource allocation for the virtual server is modified. And after the “resource

allocation” for the virtual server is already modified, the system may determine that the physical
                                                   4
        Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 14 of 62




host is overloaded.3 Such a step only makes sense if modifying the resource allocation of the

virtual server refers to modifying the quality of service guarantee of the virtual server, as

contemplated by VMware’s proposal. Ex. 2 (Snoeren Decl.) ¶ 31. On the other hand, IV’s

proposal which construes modifying a resource, such as memory or disk space, would involve

modifying the physical host in some way. This does not make sense in context of the claims. Id.

       The specification further supports VMware’s proposal. The specification clearly and

consistently specifies that a resource allocation refers to a quality of service guarantee, and

modifying a resource allocation means modifying a quality of service guarantee. For example:

       A resource allocation for a virtual server is specified as a “quality of service
       guarantee” for that particular server. Each physical host stores quality of service
       guarantees for the virtual servers it hosts. As a physical host performs processes
       associated with a particular virtual server, the physical host accesses the stored
       quality of service information to enable the physical host to request the correct
       quality of service from the operating system kernel of the physical host.

’686 patent, 4:49-56 (emphasis added). Table 1 of the specification, reproduced below, provides

another example of the term “resource allocation” referring to a quality of service guarantee.




3
 The parties agree that “the first physical host is overloaded” should be construed as “the first
physical host will not support additional resource allocations at that time.”
                                                5
        Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 15 of 62




’686 patent, 4:24-35. As shown in this table, each virtual server is configured with a “resource

allocation” defined as a percentage of the resources of a physical host—an arrangement that the

specification equates to a quality of service guarantee:

       In one embodiment, each individual virtual server 162 has a different quality of
       service guarantee. Different quality of service guarantees are implemented by
       allocating different amounts of the resources of each physical host machine 160
       to servicing each of the virtual servers 162. Physical host 160 resources may be
       allocated as percentages of the resources of a particular physical host 160, or as
       a particular number of units within a physical host 160 (for example, the operating
       system may be instructed to allocate X cycles per second to process A and Y cycles
       per second to process B). In the embodiment shown in FIG. 1, physical host 160
       resources are allocated to individual virtual servers 162 as percentages of each
       physical host 160. Table 1 lists the resource allocations of each virtual server 162
       as shown in FIG. 1[.]

’686 patent, 4:9-22 (emphasis added). The specification consistently describes the invention in

terms of a quality of service guarantee. See, e.g., ’686 patent, 2:39-42 (“Thus it is desirable to

provide a system and method for a virtual server capable of providing quality of service

guarantees for a customer, which is also capable of adjusting the quality of service based upon

changing customer demand.”) (emphasis added); id., 3:53-55 (“The term ‘virtual server’ as used

herein refers to a virtual server capable of receiving a quality of service guarantee from a

physical host.”) (emphasis added).

       By contrast, for the reasons set forth above, IV’s proposal is not supported by the claims

or the specification, and it attempts to disregard an unmistakable prosecution history disclaimer.

Moreover, IV’s proposal does not actually construe the term “modify a resource allocation”—

instead it appears to only offer a proposed construction of “modify a resource allocation.”

Specifically, the parties agreed to a construction of the term “resource”4 and IV has effectively



4
  The parties have agreed that the term resource should be construed as a “set of functions and
features of a physical host, such as disk space, memory, network capacity and processing cycles
(CPU resources), used in implementing tasks for each virtual server.”
                                                 6
        Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 16 of 62




taken this construction and inserted the word “modify” before it for the present term. The

fundamental problem with the strategy, however, is that it attempts to read out the actual claim

language of “resource allocation.” This is improper. See Pause Tech., LLC v. TiVo, Inc., 419 F.3d

1326, 1334 (Fed. Cir. 2005) (“[i]n construing claims, . . . we must give each claim term the respect

that it is due”); Merck & Co. v. Teva Pharm. USA, Inc., 395 F.3d 1364, 1372 (Fed. Cir. 2005) (“A

claim construction that gives meaning to all the terms of the claim is preferred over one that does not

do so.”). Resource allocation has a specific meaning according to the intrinsic record, and a

POSITA would have understood that a resource is very different from a resource allocation, and

that modifying a resource is very different from modifying a resource allocation. Ex. 2 (Snoeren

Decl.) ¶¶ 28-29. For this additional reason, IV’s proposal should be rejected.

      B.      “resource unavailable messages resulting from denied requests to modify a
resource allocation” (’686 patent claims 5-7)

           VMware Proposal                                       IV Proposal
 “indications that requests by the virtual   See IV proposals for “resource unavailable messages”
 server for additional resources are         and “denied requests to modify a resource allocation”
 either implicitly or explicitly denied,
 resulting from denied requests to           “resource unavailable messages” = “an indication that
 modify a resource allocation”               a request by the virtual server cannot be immediately
                                             serviced”
 See also construction of “modify a
 resource allocation”               “denied requests to modify a resource allocation” = “a
                                    request by the virtual server that cannot be
                                    immediately serviced”

       Both parties have proposed this term for construction. The fundamental dispute regarding

this term surrounds IV’s attempt to read the phrase “resulting from denied requests to modify a

resource allocation” completely out of the proposed term and the claims. As illustrated in the table

above, IV’s proposal for “resource unavailable messages” is nearly identical to its proposal for

“denied requests to modify a resource allocation.” In fact, IV’s proposal for the former term

renders the latter term obsolete. The Court should reject IV’s attempt to remove the language

                                                  7
        Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 17 of 62




“resulting from denied requests to modify a resource allocation” from the claims and instead adopt

VMware’s proposed construction which gives due credit to the each and every word in this

proposed claim term. See, e.g., Pause Tech., 419 F.3d at 1334; Merck, 395 F.3d at 1372.

       As to the claim language “resource unavailable messages,” VMware and IV’s respective

proposed constructions are the same as the respective proposed construction for the disputed ’726

patent term “resource denial”. See section III.B. For the reasons set forth below in section III.B,

VMware requests that the Court adopt its proposed construction of “an indication that a request by

the virtual server for additional resources is either implicitly or explicitly denied” for both terms.

       As to the claim language “resulting from denied requests to modify a resource allocation,”

a proper construction should give meaning to this phrase, rather than ignore it altogether as IV

proposes. Specifically, IV’s proposals, when read together, would construe “resource unavailable

messages resulting from denied requests to modify a resource allocation” as “an indication that a

request by the virtual server cannot be immediately serviced [resulting from] a request by the

virtual server that cannot be immediately serviced.” Not only is this proposed construction

circular, but it also reads out the claim language reciting that there is a denied request to modify a

resource allocation. A “request by the virtual server that cannot be immediately serviced” (as IV

proposes) is clearly not the same thing as denying a “request to modify a resource allocation” (as

the claim recites). Ex. 2 (Snoeren Decl.) ¶¶ 32-33. Indeed, IV’s proposed construction of this

term even ignores its own proposed construction of the term “modify a resource allocation.” IV’s

proposed construction which attempts to remove critical language in the claims should be rejected.

       C.      “determination that a virtual server is overloaded” (’686 patent claims 5-7)

                        VMware Proposal                                      IV Proposal
 “determination that an average number of resource denials          Plain and ordinary meaning
 for a virtual server is beyond a pre-configured threshold”



                                                  8
           Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 18 of 62




    See also construction of “resource denials”

          This technical term merits construction beyond a “plain and ordinary meaning.” The

independent claims of the ’686 patent (and ’726 patent) discuss both virtual server overload and

physical host overload. The parties have agreed upon a construction of physical host overload

because it is a technical term described in the specification.5 By this same logic, the Court should

construe the technical concept of a virtual server being overloaded as used in the ’686 patent.

          The concept of overload of a virtual server is described very differently in the specification

than the concept of overload of a physical host, and the terms therefore should be construed

differently. VMware’s proposal applies the clear definition of this term from the specification:

          A determination is made 220 as to whether a particular virtual server resource is
          overloaded. The number of times a particular resource denial is received in a time
          window is averaged using one of a number of well-known techniques. If the
          average number of denials is beyond a pre-configured threshold, the virtual
          server is determined 220 to be overloaded for the corresponding resource. If the
          virtual server is not determined to be overloaded, the method continues to
          monitor 210 virtual server resource denials.

’686 patent, 5:42-50 (emphasis added). Adopting any other construction for this term would

render the claim invalid for lack of written description. For example, IV’s proposed construction

of “plain and ordinary meaning” will likely be argued as equivalent to its definition for “virtual

server overloaded signal” in the ’726 patent as “an indication that a virtual server has been or is

being denied resources.” But as argued, IV’s proposal lacks foundation in the specification, ignores

the clear description of this term (reproduced above), and disregards the relationship between

virtual server overload and resource denials that is repeatedly set forth in the intrinsic record.




5
  The parties have agreed on a construction of the ’686 patent claim term “indication that a first
physical host is overloaded” as “indication that a first physical host would not support additional
resource allocations at that time” and the ’726 patent claim term “the first physical host is
overloaded” as “the first physical host will not support additional resource allocations at that time.”
                                                    9
        Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 19 of 62




       IV has refused to explain what it believes the plain and ordinary meaning of this claim term

means, or otherwise explain why it disagrees with VMware’s proposal. The Court should not

construe the term as “plain and ordinary meaning” where, as here, there is a dispute as to the

meaning. O2 Micro, 521 F.3d at 1351. Therefore, the Court should adopt VMware’s proposal.

       D.      “virtual server” (’686 patent claims 5-7)

            VMware Proposal                                   IV Proposal
 “a process executing on a host computer plain and ordinary meaning; in the alternative:
 that accepts communication requests, and
 that is capable of receiving a quality of “a virtual machine that resides on a physical server
 service guarantee from a physical host”   and uses the physical server’s resources but has the
                                           appearance of being a separate dedicated machine”

       The specification defines that: “The term ‘virtual server’ as used herein refers to a virtual

server capable of receiving a quality of service guarantee from a physical host.” ’686 patent, 3:53-

55. Despite this, IV’s proposed construction does not include the language “capable of receiving

a quality of service guarantee from a physical host” and should be rejected on that basis alone.

The parties also disagree as to the meaning of the term “virtual server” itself. This term is found

in the claims of the ’686 and ’726 patents, which reissued from a patent originally assigned to the

company Ensim and filed on May 11, 2000. This term is also found in the claims of the ’051

patent, which reissued from a patent originally assigned to Ensim and filed on March 15, 2000.

For the reasons set forth below in section V.A, VMware’s proposal of the term “virtual server” is

necessitated by the intrinsic record and finds additional support in the extrinsic evidence, while

IV’s proposed construction relies exclusively on extrinsic evidence which it has then modified.

      E.     “determining that a second physical host can accommodate the requested
modified resource allocation” (’686 patent claims 5-7)

               VMware Proposal                                    IV Proposal
 Indefinite, or in the alternative: “determining plain and ordinary meaning; in the alternative:
 that a second physical host can accommodate
 the denied requests to modify a resource
 allocation”
                                                10
        Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 20 of 62




                                             “determining that a second physical host can
 See also construction of “modify a resource accommodate the request(s) by the virtual
 allocation”                                 server that could not be immediately serviced”

       This claim term renders the claim 5-7 indefinite. The term includes the phrase “the

requested modified resource allocation.” However, the claim never introduces “a requested

modified resource allocation.” Baldwin Graphic Sys., Inc. v. Siebert, Inc., 512 F.3d 1338, 1343

(Fed. Cir. 2008) (“[MPEP] 2173.05(e) describes the need, in most cases, for claim terms to have

proper antecedent bases: ‘The lack of clarity could arise where a claim refers to “said lever” or

“the lever,” where the claim contains no earlier recitation or limitation of a lever and where it

would be unclear as to what element the limitation was making reference.’”). IV’s proposal seeks

to construe the term “the requested modified resource allocation” as “the request(s) by the virtual

server that could not be immediately serviced,” which is nearly identical to its proposals for the

terms “resource denials” and “resource unavailable messages.” IV’s proposed construction has a

number of problems. First, it introduces yet another antecedent basis problem by proposing “the

request(s)” when the claim language does not recite “a request(s).” Indeed, this apparent change

from the singular of the term “the requested modified resource allocation” to IV’s plural

construction appears to be a concession that the claim term at least lacks antecedent basis as

written. Moreover, IV’s understanding of this claim term supports the argument that this claim

term should, in fact, be construed as indefinite, because it is not possible to assess for the purposes

of infringement, which of “the request(s) by the virtual server that could not be immediately

serviced” that the second physical is being determined to be able to accommodate. Furthermore,

as discussed above, IV’s proposal for this term is at odds with its own proposal for the term

“modified resource allocation.” Although VMware believes this term to be indefinite for the

reasons set forth above, it has also proposed an alternative to remedy the antecedent basis problem



                                                  11
        Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 21 of 62




by referring back to the term “denied requests to modify a resource allocation” which is introduced

in the prior claim limitation.

        F.     “a component configured to receive an indication that a first physical host is
overloaded, wherein the indication is based on a determination that a virtual server is
overloaded and wherein the determination that a virtual server is overloaded is based on one
or more resource unavailable messages resulting from denied requests to modify a resource
allocation” (’686 patent claim 7)

                     VMware Proposal                                        IV Proposal
 Means-plus function term. This term is indefinite.               Not subject to § 112 ¶ 6 - in
                                                                  the alternative:
 Function: receive an indication that a first physical host is
 overloaded, wherein the indication is based on a                 Function: receive an indication
 determination that a virtual server is overloaded and wherein    that a first physical host is
 the determination that a virtual server is overloaded is based   overloaded
 on one or more resource unavailable messages resulting from
 denied requests to modify a resource allocation                  Structure: Dynamic Resource
                                                                  Configuration Module 100;
 Structure: This term is indefinite for a lack of sufficient      Physical Hosts 160A-C;
 corresponding structure in the specification.                    Virtual Servers 162A-G

       The Court should construe this language which recites “a component configured to …

[perform a function]” as subject to 35 U.S.C. § 112 ¶ 6. The term “component” is a nonce term

that fails to carry a structural meaning. Ex.2 (Snoeren Decl.) ¶¶ 35-37; Alarm.com, Inc. v.

SecureNet Techs., LLC, No. CV 15-807-RGA, 2019 WL 3996883, at *6 (D. Del. Aug. 23, 2019)

(“While the claim term does not use the words “means,” the word “component” is a “nonce” or

non-structural word under § 2181 of the Manual of Patent Examining Procedure.”); Amdocs

(Israel) Ltd. v. Openet Telecom, Inc., No. 110CV910LMBJFA, 2018 WL 1699429, at *19 (E.D.

Va. Apr. 6, 2018) (“‘component’ does not refer to any specifically known structure in the art […

and] is subject to § 112(f)”). Indeed, the term “component” is not found anywhere in the ’686

patent aside from claim 7. See generally, ’686 patent.

       Furthermore, claim language reciting what the component is “configured to” do is

functional. MTD Prod. Inc. v. Iancu, 933 F.3d 1336, 1343 (Fed. Cir. 2019) (“the claim language

                                                  12
        Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 22 of 62




reciting what the mechanical control assembly is “configured to” do is functional.”)

       However, the term renders the claim indefinite because the ’686 patent does not describe

any component that performs the claimed function of “receiv[ing] an indication that a first physical

host is overloaded, wherein the indication is based on a determination that a virtual server is

overloaded and wherein the determination that a virtual server is overloaded is based on one or

more resource unavailable messages resulting from denied requests to modify a resource

allocation.” There is absolutely no software algorithm disclosed in the original specification for

determining that a virtual server is overloaded based on one or more resource unavailable

messages resulting from denied requests to modify a resource allocation. See generally, ’686

patent; Ex. 2 (Snoeren Decl.) ¶¶ 38-39. Furthermore, IV has declined to identify any portion of

the ’686 patent that discloses an algorithm for the claimed component. Nor is IV’s broad proposal

of multiple components (“Dynamic Resource Configuration Module 100; Physical Hosts 160A-

C; Virtual Servers 162A-G”) sufficient for providing the requisite structure. Augme Techs., Inc.

v. Yahoo! Inc., 755 F.3d 1326, 1338 (Fed. Cir. 2014) (“Simply disclosing a black box that performs

the recited function is not a sufficient explanation of the algorithm required to render the means-

plus-function term definite.”) Since this term is a means-plus-function term and the ’686 patent

fails to disclose any algorithm to perform the recited function, this term renders claim 7 indefinite.

     G.    “a component configured to determine that a second physical host can
accommodate the requested modified resource allocation” (’686 patent claim 7)

                 VMware Proposal                                          IV Proposal
 Means-plus function term. This term is indefinite.          Not subject to § 112 ¶ 6 - in the
                                                             alternative:
 Function: determine that a second physical host can
 accommodate the requested modified resource                 Function: determine that a second
 allocation                                                  physical host can accommodate the
                                                             requested modified resource
 See also alternate construction of this term in Section     allocation
 II.C


                                                 13
        Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 23 of 62




                                                             Structure: Dynamic Resource
 Structure: This term is indefinite for a lack of            Configuration Module 100; Physical
 sufficient corresponding structure in the specification.    Hosts 160A-C; Virtual Servers 162A-
                                                             G

       For the reasons discussed in section II.F, this term is a means-plus-function term subject to

35 U.S.C. § 112 ¶ 6. However, the ’686 patent does not describe any component that performs the

claimed function of “determin[ing] that a second physical host can accommodate the requested

modified resource allocation.” As discussed in section II.C, to the extent this claim limitation is

not determined to be indefinite, the term “the requested modified resource allocation” should be

construed to be “the denied requests to modify a resource allocation.” There is no software

algorithm, as depicted by a flowchart (or otherwise), that is disclosed in the specification for

determining that a second physical host can accommodate the denied requests to modify a resource

allocation. See ’686 patent; Ex. 2 (Snoeren Decl.) ¶¶ 40-41.

       Again, IV has declined to identify portions of the ’686 patent that described an algorithm

for the claimed component. As such, this term renders claim 7 invalid as indefinite.

        H.     “a component configured to generate a physical host transfer signal that
indicates a second physical host and to transfer the virtual server from the first physical host
to the second physical host if the first physical host is overloaded” (’686 patent claim 7)

                  VMware Proposal                                         IV Proposal
 Means-plus function term.                                   Not subject to § 112 ¶ 6 - in the
                                                             alternative:
 Function: generate a physical host transfer signal that
 indicates a second physical host and to transfer the        Function: generate a physical host
 virtual server from the first physical host to the second   transfer signal
 physical host if the first physical host is overloaded
                                                Structure: Dynamic Resource
 See also construction of “virtual server”      Configuration Module 100; Physical
                                                Hosts 160A-C; Virtual Servers
 Structure: Dynamic Virtual Server Mover 140 as 162A-G
 described in ’686 Patent, 12:1-28; Figure 6.




                                                 14
          Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 24 of 62




          For the reasons discussed in Section II.F, this term is a means-plus-function term subject

to 35 U.S.C. § 112 ¶ 6. However, the ’686 patent does identify a software algorithm that is

associated with performing the claimed function. Figure 6 and the corresponding description at

’686 patent, 12:1-28, describe a component called a “Dynamic Virtual Server Mover” “for

transferring a virtual server from one physical host to another physical host.” ’686 patent, 12:1-3.

          As shown in the ’686 patent’s Figure 6 and at 12:1-28, the “Dynamic Virtual Server

Mover” is disclosed as a specific algorithm that involves storing state information, stopping virtual

server processes in the first host, accessing the state information by the second host, starting virtual

server processes on the second host, and transferring a user of the virtual server from the first host

to the second host. The ’686 patent discloses the mover “may use either ‘make, then break’ timing

or ‘break, then make’ timing for the transfer process.” ’686 patent at 12:27-28. Given that this is

the only disclosure in the patent—identified by either side—of an algorithm for performing the

claimed function, the Court should adopt VMware’s proposal. Ex. 2 (Snoeren Decl.) ¶¶ 42-49.

   III.        DISPUTED TERMS FROM U.S. PATENT NO. RE42,726 (the “’726 patent”)

          A. Terms that overlap with disputed claim terms in the ’686 patent

          The terms identified in Ex. 7 overlap with proposed constructions for terms in the ’686

patent discussed above. For the reasons set forth in sections II.A, II.C, and II.D, the Court should

adopt VMware’s proposed constructions for these terms.

          B.     “resource denials” (’726 patent claims 1, 4-5 and 8)

               VMware Proposal                                     IV Proposal
 “indications that requests by the virtual server “an indication that a request by the virtual
 for additional resources are either implicitly   server cannot be immediately serviced”
 or explicitly denied”

          To streamline the dispute, the parties have reached agreement regarding the first part of the

construction of “resource denials” – i.e., “indications that requests by the virtual server…” (In


                                                   15
        Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 25 of 62




contrast with IV, VMware’s proposal for this first part of the construction is plural in line with the

term resource denials - i.e., requiring more than one resource denial). The parties, however,

disagree on the last part of the construction. VMware’s and IV’s proposals are drawn from different

parts of the specification. VMware’s proposal comes from a definitive statement in the

specification of “resource denials” – “The virtual server resource monitor 110 monitors different

types of resource denials, which are instances wherein a request for additional resources is either

implicitly or explicitly denied.” ’726 patent, 7:51-54 (emphasis added). By contrast, IV’s proposal

is drawn from a more tentative description of “resource denials” – “A resource denial may refer

to any request by the virtual server that cannot be immediately serviced….” ’726 patent, 2:55-61

(emphasis added). As such, the Court should adopt VMware proposed construction of this term.

       C.      “quality of service guarantee” (’726 patent claims 1 and 4)

              VMware Proposal                                       IV Proposal
 “information that specifies a guaranteed          “a guaranteed resource allotment which can be
 amount of an assigned resource, and that can      dynamically increased/modified”
 be dynamically increased/modified”

       The parties seem to agree that a quality of service guarantee refers to information

specifying a guaranteed amount of a resource assignment/allotment that can be dynamically

increased/modified. A POSITA would have understood that specifying a “guaranteed” amount of

a resource refers to providing a particular amount of an assigned resource that is guaranteed. Ex.

2 (Snoeren Decl.) ¶ 51. This specification of a guaranteed amount can be dynamically

increased/modified to specify additional assigned resources if needed. Id. The specification

explains that conventional static resource assignments would cause a customer who “initially

request[ed] a very low level of resources” to “quickly bump up against the limit of the server

resources he originally requested” and that therefore “it is desirable to provide a system and

method for a virtual server capable of providing quality of service guarantees for a customer, which

                                                 16
        Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 26 of 62




is also capable of adjusting the quality of service based upon changing customer demand.” ’726

patent, 2:3-34. The specification further describes quality of service guarantees as follows.

       Different quality of service guarantees are implemented by allocating different
       amounts of the resources of each physical host machine 160 to servicing each of
       the virtual servers 162. Physical host 160 resources may be allocated as
       percentages of the resources of a particular physical host 160, or as a
       particular number of units within a physical host 160 […]. In the embodiment
       shown in FIG. 1, physical host 160 resources are allocated to individual virtual
       servers 162 as percentages of each physical host 160. Table 1 lists the resource
       allocations of each virtual server 162 as shown in FIG. 1:




’726 patent, 3:67–4:25 (emphasis added).

       As shown in FIG. 1, virtual server 162A consumes 15% of the physical host 160A
       resources. This means that 15% of physical host 160A's disk space, memory,
       network bandwidth, and CPU processing will be dedicated to servicing the
       needs of virtual server 162A. […]

       Each physical host stores quality of service guarantees for the virtual servers
       it hosts. As a physical host performs processes associated with a particular virtual
       server, the physical host accesses the stored quality of service information to enable
       the physical host to request the correct quality of service from the operating system
       kernel of the physical host.

’726 patent, 4:32–46 (emphasis added). VMware’s proposed construction of this term should be

adopted because it is consistent with the specification and provides clarity on the term guaranteed.

By contrast, IV’s proposal provides no clarity on what is being guaranteed, and thus does not

address the apparent dispute between the parties on this term.




                                                17
        Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 27 of 62




        D.     “a virtual server resource monitor [communicatively coupled to the first
physical host and] configured to monitor resource denials and to send a virtual server
overloaded signal in response to the resource denials” (’726 patent claims 1 and 5) //
“program code for creating a virtual server resource monitor communicatively coupled to
the first physical host and configured to monitor resource denials and, in response to the
resource denials, to send a virtual server overloaded signal” (’726 patent claim 4)

                 VMware Proposal                                         IV Proposal
 Means-plus function terms.                                 Not subject to § 112 ¶ 6 - in the
                                                            alternative
 Function: [creating a virtual server resource monitor
 communicatively coupled to the first physical host         Function monitor resource denials
 and] monitor resource denials and to send a virtual        and send a virtual server overloaded
 server overloaded signal in response to the resource       signal in response
 denials
                                                            Structure    Dynamic     Resource
 See also construction of the terms “resource denials”      Configuration Module 100; Physical
 and “virtual server overloaded signal”                     Hosts 160A-C

 Structure: Virtual Server Resource Monitor 110 as
 described in ’726 Patent, 5:21-65; 7:41-9:46; Figure 3.

       The Court should construe the language in claims 1 and 5 which recites “a virtual server

resource monitor … configured to … [perform a function]” as subject to 35 U.S.C. § 112, ¶ 6. The

term “virtual server resource monitor” is a black-box term that fails to carry a structural meaning

to a POSITA. Ex. 2 (Snoeren Decl.) ¶¶ 53-54; compare Personal Audio, LLC v. Apple, Inc., No.

9:09-cv-111, 2011 WL 11757163, at *21 (E.D. Tex. Jan. 31, 2011) (“If ‘computer’ or ‘processor’

is insufficient structure to define the scope of a means-plus-function limitation, the word

‘processor’ cannot describe sufficient structure when recited directly in a claim limitation itself”).

Furthermore, as discussed above, claim language reciting what the component is “configured to”

do is functional. MTD Prod. Inc., 933 F.3d at 1343.

       Similarly, the Court should construe the language in claim 4 which recites “program code

for [performing a function]” as subject to 35 U.S.C. § 112 ¶ 6. The term “program code” is a

nonce term that fails to carry a structural meaning. Ex. 2 (Snoeren Decl.) ¶ 55; Glob. Equity Mgmt.



                                                 18
        Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 28 of 62




(SA) Pty. Ltd. v. Expedia, Inc., 2016 WL 7416132, at *29 (E.D. Tex. Dec. 22, 2016) (“the ‘program

code for configuring ...’ term is governed by § 112, ¶ 6.”). Indeed, the term “program code” is not

found anywhere in the ’726 patent aside from claim 4. See generally, ’726 patent.

       The ’726 patent identifies a software algorithm that is associated with performing the

claimed function. ’726 patent, Figure 3, 5:21-65, 7:41-9:46. Specifically the patent describes a

“Virtual Server Resource Monitor” which “monitors different types of resource denials” and

“determine[s] if any resources from [a] virtual server [] are overloaded.” Id. at 7:51-53.

       The “Virtual Server Resource Monitor” is disclosed with a specific algorithm that involves

monitoring different types of resource denials by selectively intercepting system calls, storing

resource denial signals in individual resource denial table(s), determining if the number of resource

denials in a time window exceeds a pre-specified threshold to determine if a virtual server is

overloaded, and if so, sending a virtual server overloaded signal to the virtual server resource

modifier. As this is the only disclosure in the patent of an algorithm for performing the claimed

function, the Court should adopt VMware’s proposal. Ex. 2 (Snoeren Decl.) ¶¶ 56-61.

        E.      “a virtual server resource modifier [communicatively coupled to the first
physical host and] configured to receive the virtual server overloaded signal and, in response
to the virtual server overloaded signal, to modify a resource allocation for the virtual server
and to send a virtual server resource modification signal” (’726 patent claims 1 and 5);
“program code for creating a virtual server resource modifier communicatively coupled to
the first physical host and configured to receive the virtual server overloaded signal and, in
response to the virtual server overloaded signal, to modify a resource allocation for the
virtual server and to send a virtual server resource modification signal” (claim 4)

                      VMware Proposal                                         IV Proposal
 Means-plus function terms.                                          Not subject to § 112 ¶ 6 - in
                                                                     the alternative
 Function: [creating a virtual server resource modifier
 communicatively coupled to the first physical host] receive the     Function receive the virtual
 virtual server overloaded signal and, in response to the virtual    server overloaded signal and
 server overloaded signal, to modify a resource allocation for       in response, modify a
 the virtual server and to send a virtual server resource            resource allocation for the
 modification signal                                                 virtual server and send a


                                                 19
        Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 29 of 62




                                                                      virtual server resource
 See also constructions of the terms “virtual server overloaded       modification signal
 signal,” “modify a resource allocation,” and “virtual server”
                                                                 Structure Dynamic Resource
 Structure: Virtual Server Resource Modifier 120 as described in Configuration Module 100;
 ’726 Patent, 3:43-48, 3:66-5:4; 5:21-65; 9:47-10:52; Figure 4. Physical Hosts 160A-C;
                                                                 Virtual Servers 162A-G

       The Court should construe this language which recites “a virtual server resource modifier

… configured to … [perform a function]” as subject to 35 U.S.C. § 112 ¶ 6. The term “virtual

server resource modifier” is a black-box term that fails to carry a structural meaning. Ex. 2

(Snoeren Decl.) ¶¶ 62-63. For the reasons discussed in Section III.D, this term is a means-plus-

function term subject to 35 U.S.C. § 112 ¶ 6.

       Furthermore, for the reasons discussed in Section III.D, the term “program code for

[performing a function]” is a means-plus-function term subject to 35 U.S.C. § 112 ¶ 6. Id. at ¶ 64.

       The ’726 patent identifies a software algorithm that is clearly associated with performing

the claimed function. Figure 4, 3:43-48, 3:66-5:4, 5:21-65, and 9:47-10:52 of the ’726 patent,

describe a component called a “Virtual Server Resource Modifier” which “dynamically modifies

the resource allocations of the virtual servers [] on an as-needed basis.” ’726 patent, 5:7-9.

        The “Virtual Server Resource Modifier” is disclosed with a specific algorithm that

involves receiving a virtual server overloaded signal from the virtual server resource monitor,

determining whether the received signal falls within a pre-specified hysteresis time window, and

if not, increasing the virtual server resource allocation (i.e., quality of service guarantee). As this

is the only disclosure in the patent—identified by either side—of an algorithm for performing the

claimed function, the Court should adopt VMware’s proposal. Ex. 2 (Snoeren Decl.) ¶¶ 65-69.




                                                  20
        Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 30 of 62




       F.       “a load balanc[ing/er] [module] [communicatively coupled to the plurality of
physical hosts and] configured to receive the virtual server resource modification signal and
to determine whether the first physical host is overloaded and, in response to a determination
that the first physical host is overloaded, to send a physical host transfer signal that indicates
a second physical host” (’726 patent claims 1 and 5) // “program code for creating a load
balancing module communicatively coupled to the plurality of physical hosts and configured
to receive the virtual server resource modification signal and to determine whether the first
physical host is overloaded and, in response to a determination that the first physical host is
overloaded, to send a physical host transfer signal that indicates a second physical host” (’726
patent claim 4)

                     VMware Proposal                                           IV Proposal
 Means-plus function terms.                                          Not subject to § 112 ¶ 6 - in
                                                                     the alternative
 Function: [creating a load balancing module communicatively
 coupled to the plurality of physical hosts and] receive the         Function receive the virtual
 virtual server resource modification signal and to determine        server resource modification
 whether the first physical host is overloaded and, in response      signal and determine whether
 to a determination that the first physical host is overloaded, to   the first physical host is
 send a physical host transfer signal that indicates a second        overloaded and in the case
 physical host                                                       that it is send a physical host
                                                                     transfer signal indicating a
 See also construction of the term “the first physical host is       second physical host
 overloaded”
                                                                     Structure Dynamic Resource
 Structure: Physical Host Load Balancing Module 130 as               Configuration Module 100;
 described in ’726 Patent, 5:21-65; 6:4-19; 10:53-11:52;             Physical    Hosts   160A-C;
 Figure 5.                                                           Virtual Servers 162A-G

       The Court should construe this language which recites “a load balancing module …

configured to … [perform a function]” as subject to 35 U.S.C. § 112 ¶ 6. The term “a load

balancing module” is a term that fails to carry a structural meaning. Ex. 2 (Snoeren Decl.) ¶¶ 70-

71; Williamson, 792 F.3d at 1350 (“It replaces the term ‘means’ with the term ‘module’ and recites

three functions performed by the ‘distributed learning control module.’ ‘Module’ is a well-known

nonce word that can operate as a substitute for “means” in the context of § 112, para. 6.”).

Furthermore, as discussed above, claim language reciting what the component is “configured to”

do is functional. MTD Prod. Inc., 933 F.3d at 1343.




                                                 21
        Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 31 of 62




       Furthermore, for the reasons discussed in Section III.D, the term “program code for

[performing a function]” is a means-plus-function term subject to 35 U.S.C. § 112 ¶ 6. Ex. 2

(Snoeren Decl.) ¶ 72.

       Here, the ’726 patent identifies a software algorithm that is associated with performing the

claimed function. Figure 5, 5:21-65, 6:4-19, and 10:53-11:52 of the ’726 patent, describe a

component called a “Physical Host Load Balancing Module” (or “Physical Host Load Balancer”)

which “periodically monitors the resource usage of a group of physical hosts [] and transfers virtual

servers to different ones of these physical hosts [] in order to balance the resource loads between

the physical hosts [].” ’726 patent, 10:56-60.

       The “Physical Host Load Balancing Module” is disclosed with a specific algorithm that

involves receiving a signal from the virtual server resource modifier, using a load-balancing

calculator to process this signal and a signal regarding the current physical host’s resource loads,

determining if the physical host is overloaded, and identifying a different available physical host

using an easiest fit heuristic algorithm. As this is the only disclosure in the patent—identified by

either side—of an algorithm for performing the claimed function, the Court should adopt

VMware’s proposal. Ex. 2 (Snoeren Decl.) ¶¶ 73-78.

       G.     “a dynamic virtual server mover [communicatively coupled to the plurality of
physical hosts and] configured to receive the physical host transfer signal and, in response to
the physical host transfer signal, to transfer the virtual server from the first physical host to
the second physical host” (’726 patent claims 1 and 5) // “program code for creating a
dynamic virtual server mover communicatively coupled to the plurality of physical hosts and
configured to receive the physical host transfer signal and, in response to the physical host
transfer signal, to transfer the virtual server from the first physical host to the second
physical host” (’726 patent claim 4)

                     VMware Proposal                                         IV Proposal
 Means-plus function terms.                                        Not subject to § 112 ¶ 6 - in
                                                                   the alternative
 Function: [creating a dynamic virtual server mover
 communicatively coupled to the plurality of physical hosts


                                                 22
        Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 32 of 62




 and] receive the physical host transfer signal and, in response Function receive the physical
 to the physical host transfer signal, to transfer the virtual   host transfer signal and
 server from the first physical host to the second physical host transfer the virtual server from
                                                                 the first physical host to the
 See also construction of the term “virtual server”              second physical host

 Structure: Dynamic Virtual Server Mover 140 as described in Structure Dynamic Resource
 ’726 Patent, 11:63-12:23; Figure 6.                         Configuration Module 100;
                                                             Physical Hosts 160A-C

       The Court should construe this language which recites “a dynamic virtual server mover …

configured to … [perform a function]” as subject to 35 U.S.C. § 112 ¶ 6. The term “dynamic

virtual server mover” is a term that fails to carry a structural meaning. Ex. 2 (Snoeren Decl.) ¶¶

79-80. Indeed, a search of all U.S. Patents shows that the term appears in only 3 patents (the ’686,

’726, and ’937 patents). See Ex. 6. Furthermore, as discussed above, claim language reciting what

the component is “configured to” do is functional. MTD Prod. Inc., 933 F.3d at 1343.

       Furthermore, for the reasons discussed in Section III.D, the term “program code for

[performing a function]” is a means-plus-function term subject to 35 U.S.C. § 112 ¶ 6. Ex. 2

(Snoeren Decl.) ¶ 81.

       The ’726 patent identifies a software algorithm that is clearly associated with performing

the claimed function. Figure 6 and the corresponding description at ’726 patent, 11:63-12:23,

describe a component called a “Dynamic Virtual Server Mover” “for transferring a virtual server

from one physical host to another physical host.” ’726 patent, 11:63-65.

       As shown in Figure 6 and described in ’726 patent, 11:63-12:23, the “Dynamic Virtual

Server Mover” is disclosed with a specific algorithm that involves storing state information,

stopping virtual server processes in the first host, accessing the state information by the second

host, and then starting virtual server processes on the second host. The ’726 patent discloses the

mover “may use either ‘make, then break’ timing or ‘break, then make’ timing for the transfer



                                                23
         Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 33 of 62




process.” ’726 patent, 12:21-23. Given that this is the only disclosure in the patent—identified by

either side—of an algorithm for performing the claimed function, the Court should adopt

VMware’s proposal. Ex. 2 (Snoeren Decl.) ¶¶ 82-88.

        H.     “the dynamic virtual server mover is further configured to direct the first
physical host to store, in the file system, a set of system files for the virtual server and to
direct the second physical host to access, from the file system, the set of system files for the
virtual server, thereby transferring the virtual server from the first physical host to the
second physical host” (’726 patent claims 3 and 7)

               VMware Proposal                                           IV Proposal
 Means-plus function terms.                               Not subject to § 112 ¶ 6 - in the
                                                          alternative
 Function: direct the first physical host to store, in
 the file system, a set of system files for the virtual   Function direct the first physical host to
 server and to direct the second physical host to         store a set of system files for the virtual
 access, from the file system, the set of system          server in the file system and to direct the
 files for the virtual server, thereby transferring the   second physical host to access the set of
 virtual server from the first physical host to the       system files for the virtual server
 second physical host                                     from the file system and transferring the
                                                          virtual server
 See also construction of the term “virtual server”
                                                  Structure      Dynamic        Resource
 Structure: Dynamic Virtual Server Mover 140 as Configuration Module 100; Physical Hosts
 described in ’726 Patent, 11:63-12:23; Figure 6. 160A-C; Virtual Servers 162A-G

         For the reasons discussed in Section III.F, the term “dynamic virtual server mover …

configured to … [perform a function]” is a means-plus-function term subject to 35 U.S.C. § 112 ¶

6. Furthermore, for the reasons discussed in Section III.F, the ’726 patent identifies a software

algorithm that is associated with performing the claimed function in Figure 6 and 11:63-12:23. Ex.

2 (Snoeren Decl.) ¶ 89.

   IV.      DISPUTED TERMS FROM U.S. PATENT NO. 7,949,752 (the “’752 patent”)

         A. “exhausted” (’752 patent claims 1, 9 and 24)

           VMware Proposal                                         IV Proposal
 “unavailable for reuse”                       “used up to the allotted or pre-determined amount”




                                                  24
        Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 34 of 62




       The disputed claim term is part of a claim limitation that recites: “wherein an amount of

the service resource is exhausted upon being consumed by the network-based agent.” ’752 patent

at claims 1, 9 and 24 (emphasis added).6 VMware’s proposal is supported by a clear disclaimer in

the prosecution history where the applicant distinguished prior art having reusable resources as

“the exact opposite” of the claim language:




Ex. 14 (2010-08-20 Response) at 10 (emphasis in original). As shown, the applicant did not state

that the prior art disclosed something unrelated to the claim term. Instead, the applicant’s

argument defines the claim term “exhausted” as “the exact opposite” of resources that can be

“reused.”

       VMware anticipates that IV will argue that the prosecution history shows that the applicant

abandoned this disclaimer. Not so. As shown in the summary of the prosecution history provided

below, the applicant made this disclaimer and did not abandon the argument.




6
 For context, ’752 patent provides an example that a “service resource 25 related to telephony
services (e.g., voice mail and call placement) may comprise units of long-distance calling time
which are consumed as an agent 22 places one or more calls utilizing such services 24.” ’752
patent at 11:8-12 (emphasis added).
                                               25
        Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 35 of 62




                   1. Prosecution History Summary

       The applicant first sought to broadly claim “using a service and a service resource.” Ex. 9

(2009-03-16 Response) at claim 86. However, the examiner found that U.S. Patent No. 7,043,532

(“Humpleman”) anticipated these broad claims. Ex. 10 (2009-05-05 Office Action) at 2–3.

       The applicant then narrowed the claims to recite “using a service and a service resource

configured to be consumed by the agent”, and distinguished the prior art as merely using service

resources. Ex. 15 (2009-08-05 Response) at 10 (“Humpleman describes that “[e]ach server device

may include hardware as a resource in the network for providing services to the user” . . . not the

claimed “means, including the network-based agent, for using a service and a service resource

configured to be consumed by the agent when performing the operation on behalf of the user”)

(emphasis in original). However, in the next office action, the examiner maintained the prior art

rejection. Ex. 11 (2009-10-30 Office Action), 2-3.

       The applicant then narrowed the claims further to add “wherein the service resource is

exhausted after it is consumed by the agent.” Ex. 12 (2009-11-13 Response) at claim 86. The

applicant distinguished the prior art by stating “in Humpleman ‘hardware’ is used as a resource,

and is not ‘consumed’ or ‘exhausted’”. Id. at 10. The examiner responded by withdrawing the

Humpleman objection and imposing a new prior art rejection involving U.S. Patent No. 6,247,056

(“Chou”). Ex. 13 (2010-03-16 Office Action) at 4–7. Chou disclosed using reusable software

modules called “cartridges.” Id. at 5.

        The applicant then made minor claim amendments and distinguished the prior art as

disclosing reusable resources, which the applicant called the “exact opposite” of the “exhausted”

claim language. Ex. 14 (2010-08-20 Response) at 10 (“in contrast to ‘[a] ... resource [that] is

exhausted upon being consumed,’ as recited, . . . Chou teaches the exact opposite -- i.e. that the

‘cartridges’ in Chou are reused”) (emphasis in the original).
                                                26
        Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 36 of 62




       The examiner responded by calling the applicant’s argument “misleading” because the

’752 patent application also discloses reusable resources (e.g., memory storage space). Ex. 16

(2010-11-08 Office Action) at 2. However, although the examiner did not necessarily agree with

the applicant’s interpretation, the examiner withdrew its prior art rejection and imposed a new

objection involving U.S. Patent No. 5,740,231 (“Cohn”). Cohn disclosed consuming non-

reusable fees for using a service (e.g., similar to the ’752 patent application’s description, at 11:8-

12, of consuming long distance minutes). Ex. 16 (2010-11-08 Office Action) at 3.

       The applicant responded by “travers[ing]” and not “acquiescing” to the rejection. Ex. 17

(2011-01-04 Response) at 10. Instead, the applicant amended the claims and argued that the claims

as amended “recite further features that distinguish over the applied reference.” Id. (emphasis

added). The claims were allowed in the following office action.

                   2. Argument

       The prosecution disclaimer here could not be any clearer. The applicant stated that it is the

“exact opposite” of the “exhausted” claim language when resources can be “reused”. This

argument was made specifically for purposes of distinguishing prior art. The applicant never

abandoned this disavowal. The Court should adopt VMware’s proposal. See SanDisk Corp. v.

Memorex Prods., Inc., 415 F.3d 1278, 1286 (Fed. Cir. 2005) (“When the patentee makes clear and

unmistakable prosecution arguments limiting the meaning of a claim term in order to overcome a

rejection, the courts limit the relevant claim term to exclude the disclaimed matter.”).

       In a prior litigation involving the ’752 patent, the Magistrate Judge provided a report and

recommendation construing the “exhausted” to be “used up to the allotted or pre-determined

amount,” opining that the “prosecution history, when considered as a whole, demonstrates that the

patentee did not make a clear and unmistakable disclaimer.” Ex. 18 (Magistrate Report) at 33-34.

IV had cited to Ecolab, Inc. v. FMC Corp., 569 F.3d 1335 (Fed. Cir. 2009) for the proposition that
                                                  27
        Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 37 of 62




there is no disavowal when an applicant abandons a limiting argument after it was rejected by an

examiner. Id. at 32. The Magistrate’s finding was in error and EcoLab is easily distinguishable.

       EcoLab involved a unique situation where the applicant made a legally incorrect argument.

The applicant had argued that claims reciting opened-ended “consists essentially of” language

encompassed “a single biocide” and not “mixtures of biocides.” Ecolab, 569 F.3d at 1343. The

examiner corrected the legal mistake, and the applicant responded by cancelling the claims without

disagreement. Id. Under the EcoLab facts, it is unclear whether applicant was making a narrowing

statement or if it merely misunderstood the law. The EcoLab court concluded that “a reasonable

reader of this prosecution history could conclude that [applicant’s] initial statements . . . were

hyperbolic or erroneous, that the Examiner corrected [applicant’s] error . . ., that [applicant]

recognized its error and never again repeated or relied upon the erroneous rationale . . . .” Id.

        The ’752 patent’s prosecution history, in contrast, presents no uncertainty or abandonment.

There is no legal misstatement here—instead, the applicant made a purely factual statement that

the “exhausted” limitation is “the exact opposite of” the prior art’s “reusable” resources.

Additionally, the ’752 patent applicant did not cancel the claims without disagreement when the

examiner called its arguments “misleading”—instead, the applicant responded by stating that it

“respectfully traverse[s] this rejection,” and “[w]ithout acquiescing to the propriety of the rejection

. . . [made amendments] to recite further features that distinguish over the applied reference.” Ex.

16 (2010-11-08 Response to Final Office Action) (emphasis added).

       The present case is also distinguishable because, although the examiner stated that the

applicant’s arguments were misleading, the examiner accepted the disavowal by shifting its prior

art rejection to a new reference (Cohn) that disclosed non-reusable resources. Furthermore, “[i]t

is of no moment whether the examiner agreed with the disclaimer.” See, e.g., Uship Intellectual



                                                  28
        Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 38 of 62




Properties, LLC v. United States, 714 F.3d 1311, 1315-16 (Fed. Cir. 2013) (“The analysis focuses

on what the applicant said, not on whether the representation was necessary or persuasive:

‘Regardless of the examiner’s motives, arguments made during prosecution shed light on what the

applicant meant by its various terms.’”). The key issue is whether or not the patentee rescinded

the disclaimer.

       Under the present facts, the applicant has not clearly rescinded the disclaimer of reusable

resources. See, e.g., Hakim v. Cannon Avent Group PLC, 479 F.3d 1313, 1317-18 (Fed. Cir. 2007)

(“Although a disclaimer made during prosecution can be rescinded, permitting recapture of the

disclaimed scope, the prosecution history must be sufficiently clear to inform the examiner that

the previous disclaimer, and the prior art that it was made to avoid, may need to be revisited.”). It

is of no moment that applicant amended the claims after the examiner called its arguments

misleading. See Desper Prods. Inc. v. QSound Labs. Inc., 157 F.3d 1325, 1335-36 (Fed. Cir 1998)

(“That the prosecution shifted to a different focus does not blunt the impact of those remarks made

to overcome the prior rejection.”). IV’s proposal attempts to recapture claim scope which was

disavowed by the original applicant and therefore should be rejected.

       B.         “consumed” (recited in ’752 patent claims 1, 9 and 24)

               VMware Proposal                                       IV Proposal
 “used up”                                         “used”

       VMware’s proposal for this term is supported by narrowing statements made during

prosecution and a definitional statement provided in the patent specification.

       During prosecution, the ’752 patent applicant first tried to claim mere use of

resources. See, e.g., Ex. 9 (2009-03-16 Response) at claim 86 (“means, including the network-

based agent, for using a service and a service resource”). But later, in response to a prior art

rejection, the applicant was forced to narrow the claims to recite that the resource is “configured

                                                 29
        Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 39 of 62




to be consumed by the agent.” Ex. 15 (2009-08-05 Response) at claim 86. In making this

amendment, the applicant distinguished prior art with an identified agent (a GUI) configured to

merely use resources (hardware) for providing a service:




Ex. 15 (2009-08-05 Response) at 10 (emphasis in original). As evidenced by this history,

“consumed” cannot simply mean “use” as IV proposes—the claim language was amended to

employ both “using” and “consumed” in the same phrase, intending that the two words have

different meaning. The applicant then used this narrowing amendment to argue around prior art

that disclosed an agent configured to use a resource.

       Indeed, the past tense use of the term “consumed” is substantively different than

“consume” as used throughout the patent. “Consumed” indicates that a resource was used

completely or “used up” to some allotted amount, whereas “consume” refers to the present tense

and ongoing “use” of a resource. For instance, “[e]ntities” may “purchase, consume, or otherwise

use services.” See ’752 Patent at 2:2-3 (emphasis added). On the other hand, a “service wrapper

26 may maintain a record of the amount of service resource 25 consumed by various agents.”

Id. at 12:9-12 (emphasis added). Here, “consume” clearly refers to consuming resources that are

still available, while “consumed” refers to a resource that was used up to a certain amount. See

also id. at 22:30-33 (“each service permission 64 specifies whether the agent 22 is authorized to



                                                30
        Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 40 of 62




consume a particular service resource 25 and, in some instances, the amount of such service

resource 25 that is allowably consumed by that agent 22.”).

       Indeed, the ’752 patent’s specification defines how “consumed” is different than mere

“use”. Specifically, the ’752 patent equates the term “consumed” with the term “used up”. See

’752 Patent at 8:21-23 (resources “may be ‘consumed’ or ‘used up’ during the operation of

network system 2”) (emphasis added). This is a definitional statement defining “consumed” as

VMware proposes. See, e.g., Intellectual Ventures I, LLC v. Lenovo Group Ltd., 365 F.Supp.3d

200, 206 (D.Mass. 2019) (“A term set off by quotation marks is ‘often a strong indication that

what follows is a definition.’”) (quoting Sinorgchem Co., Shandong v. Int’l Trade Comm’n, 511

F.3d 1132, 1136 (Fed. Cir. 2007)). This definitional statement is consistent with common usage

of the term “consumed.” See Ex. 27 (Webster definition of consume) (defining as “to do away

with completely,” “use up,” and “to engage fully”). This definition is further supported by the

specification’s only other use of the term consumed in quotations—where the specification

describes that “[a]t least some of service resources 25 may comprise discrete units which are

‘consumed’ during utilization of the respective resource by an agent 22 . . . [such as] units of long

distance calling time”. ’752 patent, 11:5-12.

       IV’s proposal is shown improper when the full claim limitation is rewritten replacing the

term “consumed” with “used” and “exhausted” with “used up to the allotted or pre-determined

amount” as IV proposes. Claim 1 would become incomprehensible, reciting: “wherein an amount

of the service resource is exhausted used up to the allotted or pre-determined amount upon being

consumed used by the network-based agent” (i.e., an amount of service resource would not be

“used up” simply upon being used).      This issue becomes even clearer when read in the context

of “service resources” as defined in the specification. One example of “services resources” is “disk



                                                 31
        Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 41 of 62




space for storing e-mail messages.” ’752 patent at 11:2-5. Disk space is not “used up to the

allotted or pre-determined amount” simply upon being “used.”

       In the prior litigation, the Magistrate Judge opined that “consumed” means “used” and not

“used up.” See, Ex. 18 (Magistrate Report) at 29–30 (arguing that the ’752 patent uses “consumed”

synonymously with “used”). The Magistrate’s finding was in error. Many of the examples cited

by the Magistrate simply refer to embodiments where the term “consumed” is included in a list of

alternatives. See, e.g., id. at 30 (“computational resources 21 which may be expended, consumed,

or used during the operation”). None of the examples overcome the narrowing statement made

during prosecution or the specification’s definitional statement identified above.

       C.      “service” (’752 patent claims 1, 3, 9 and 24)

               VMware Proposal                                     IV Proposal
 “An application that is used by an agent on       “Network functionality available to
 behalf of a principal”                            agent(s)/network-based agent(s)”

       The Court should adopt VMware’s proposal for this term. The specification makes clear

that an “agent uses the service on behalf of a principal.” See, e.g., ’752 Patent at 3:3-5. In the

section titled “Services” the specification further states that the services may “comprise one or

more software applications providing various capabilities that are available to a principal.” Id. at

10:17-19. The next sentence explains that “[e]ach service 24 may be utilized by one or more

agents 22 in order to perform their respective tasks.” Id. at 10:19-21.

       IV’s proposal, in contrast, does not help clarify the claim scope. The relevant claims

already recite execution by a “network-based agent”, therefore IV’s language of “network

functionality” adds nothing. Therefore, VMware’s proposed construction should be adopted.

       D.      Means-Plus-Function Terms

       Attached as Ex. 28 is a list of claim terms for which the parties dispute only whether

citations to the specification should be included in what is provided to the jury. VMware contends
                                                32
        Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 42 of 62




that compliance with 35 U.S.C. § 112 dictates a construction of means-plus-function claims that

includes a cite to the specific portion of the specification where the corresponding structure is

disclosed. Section 112 states, in relevant part: an element in a claim for a combination may be

expressed as a means or step for performing a specified function without the recital of structure,

material, or acts in support thereof, and such claim shall be construed to cover the corresponding

structure, material, or acts described in the specification and equivalents thereof. 35 U.S.C. § 112

(emphasis added). As such, the Court should adopt VMware’s proposals for the means-plus-

function elements. See Ariba Inc. v. Emptoris, Inc., No. 9:07-cv-90 (E.D. Tex. Aug. 7, 2008)

(construing means-plus-function terms with citations to the specification); see also Personal

Audio, 2011 WL 11757163, at *11 (construing means-plus function terms the same way).

       Additionally, a dispute remains as to the structure for the means-plus-function term “means

for monitoring an amount of the service resource used by the network-based agent” of claim 4:

               VMware Proposal                                       IV Proposal
 Function: monitoring an amount of the service        Function: monitoring an amount of the
 resource used by the network-based agent             service resource used by the network-based
                                                      agent
 Structure: monitor as described in ’752 patent at
 16:50-61                                             Structure: Service Wrapper 26

       The parties agree on the function for the means term. The disagreement lies in the proposed

structure. VMware’s proposal is correct. The specification states that the “[m]onitor 50 generally

functions to monitor the amount of respective service resources 25 expended, used, or otherwise

consumed by one or more agents 22 which have been authorized to access the service 24.” See,

’752 patent at 16:50-61 (emphasis added). This disclosure matches the function proposed by both

parties. In contrast, the structure that IV points to, the Service Wrapper 26, is disclosed as

comprising the monitor in addition to other structure and functionality. See, id. at 16:28-29

(comprises both a “converter 48” and a “monitor 50.” See, id. at 16:28-61. The converter is

                                                33
        Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 43 of 62




irrelevant to the function of monitoring service resources, as it is generally used to “convert

between a computer language (or instruction set) used within agent server 20 and a computer

language (or instruction set) used within the respective service 24.” See, id. at 16:30-

33. Therefore, VMware’s proposed construction should be adopted.

   V.      DISPUTED TERMS FROM U.S. PATENT NO. RE43,051 (the “’051 patent”)

        A. “virtual server” (’051 patent claims 1, 3 and 6)

        VMware Proposal                                        IV Proposal
 “a process executing on a host        Plain and ordinary meaning, or alternatively: “virtual
 computer that accept                  machine(s) that reside(s) on a physical server and use(s)
 communications requests”              the physical server’s resources but has/have the
                                       appearance of being a separate dedicated machine(s)”

        The parties dispute whether IV can change the meaning of virtual server to address an

entirely different technology (virtual machines) that is not discussed anywhere in the intrinsic

record, when the intrinsic record instead consistently describes the virtual servers of the invention

as relating to processes, like server applications. VMware’s proposal is necessitated by the intrinsic

record and finds additional support in the extrinsic evidence. IV’s proposal disregards critical

intrinsic evidence, and instead relies completely on extrinsic evidence to redefine virtual server to

mean a virtual machine, which IV’s evidence says is software that mimics the performance of a

hardware device. Worse, IV selectively modifies the dictionary definition it relies upon to arrive

at this proposed construction. A fundamental dispute between the parties is whether a POSITA

would have understood “server” to be a process, or a machine. For the reasons explained below,

the intrinsic record is unequivocal that a POSITA would have understood that a “server” in the

context of the intrinsic evidence refers to a process, not a machine, and that the term virtual server

means “a process executing on a host computer that accept communications requests.”

        The claim language supports VMware’s proposal. Claim 1 describes “a host computer

containing a plurality of virtual servers,” and claim 3 describes “a host computer containing

                                                 34
        Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 44 of 62




multiple virtual servers.” A POSITA would have understood the mechanism for placing multiple

virtual servers on a single host machine, as described in claims 1 and 3, involves executing

processes on the host machine. See Ex. 2, ¶ 91; Ex. 19 at 39 (describing the Apache web server,

which is comprised of “processes to handle client requests”); Ex. 20 at 45 (“Virtual servers are

servers that have different addresses but refer to the same Web server.”).

       For instance, a POSITA would have been familiar with the use of virtual servers to host

multiple websites on a single host machine: “The illusion of more web sites existing than actual

web servers is created through the use of virtual servers (hosts). Web hosting service is based on

this technique. Web hosting service uses the possibility to create a set of virtual servers on the

same server.” Ex. 21 at 14–15 (emphasis added); Ex. 2, ¶¶ 92–97. An important example is

Apache, “the most widely used web server for commercial web sites.” Ex. 19 at xviii; see also

’051 patent at 3 (citing to Ex. 29, BEN LAURIE AND PETER LAURIE, APACHE: THE DEFINITIVE GUIDE

(1999)). “Apache is an example of a preforking server,” which “means that the main server starts

a pool of processes to handle client requests, rather than forking a new process for each incoming

request.” Ex. 19 at 39; Ex. 2, ¶¶ 94–97. Each of a plurality of Apache processes running on a host

computer can be bound to a specific IP address, in which case each process is a virtual server. In

this configuration, “[a]ll connections to the Apache server on this IP address are handled by the

virtual server for this site, which might be one of many virtual sites being hosted on the same

[physical] server.” Id. at 98 (emphasis added); see also Ex. 29 at 163, 177, 242–43, 295 (describing

how to configure Apache virtual severs); Ex. 2, ¶¶ 93–95.

       The specification reinforces, and in fact requires, an understanding that the term virtual

server in claims 1 and 3 refers to processes, like those used in the Apache sever application. Ex. 2,

¶¶ 96–97. The ’051 patent explains that “a server application executing on a single physical host



                                                 35
        Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 45 of 62




can be programmed to process requests made to multiple network addresses.” ’051 patent at 2:47–

21. The specification discloses that the ’051 patent “is related to U.S. patent Ser. No. 09/452,286,

entitled ‘Providing Quality of Services Guarantees to Virtual Hosts,’” which “is incorporated by

reference herein in its entirety.” Id. at 1:16–21. The patentee further provides that the ’286

application describes how to create the private virtual servers disclosed in the ’051 patent. Id. at

3:64–67. The ’286 application ultimately issued as U.S. Patent No. 6,976,258.

       The ’258 patent only describes how to create and configure processes, like the Apache

virtual servers. See Ex. 2, ¶¶ 96–97. The ’258 patent defines “[a] server” as “a process, executing

on a dedicated physical services client [that] services client requests for a single network address

(physical host) only.” ’258 patent at 3:23-25. “A server program executing on the host opens a

communication transport channel (socket) and allows receipt of incoming communications

targeted for any of the multiple network addresses assigned to the host. . . . However, multiple

communication requests made to a plurality of network addresses associated with a single physical

host require simultaneous service. For this reason, a virtual host server typically accepts the

communications requests itself and creates child processes to service the requests.” Id. at 1:24–44.

In other words, the virtual server described in the ’258 patent (and thus incorporated into the ’051

patent) refers to a server application that uses child processes to service communication requests

on a plurality of network addresses. The ’258 patent explains that “[t]wo known methods exist for

utilizing child processes to service communication requests.” Id. at 1:45–2:5. The two methods

described are “fork after accept” (generating child processes after a request is received), id. at 1:45-

55, and, as with Apache’s virtual servers, see Ex. 19 at 39, “fork before accept” (generating child

processes in advance to service requests), ’258 patent at 1:56–5; Ex. 2, ¶ 96–97.




                                                  36
        Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 46 of 62




       Whichever method is used to create them, the ’258 patent teaches that these processes can

be bound to individual network addresses, see id. at 2:6–22, which “allows an ISP to utilize one

physical host computer to provide host services to multiple customers.” Id. at 2:38–40. Moreover,

       [b]y utilizing the fork before accept method or the fork after accept method, the
       virtual host server can service requests to multiple network addresses or domain
       names. Thus, the functionality of numerous hosts is provided by a single physical
       host computer, servicing requests made to a plurality of network addresses and
       domain names by multiple customers.

Id. at 2:40–52, 1:24-44, 1:45-2:5, 3:23-24, 4:36-49. This background—which the patentee

incorporated by reference to explain how to create the virtual servers in the ’051 patent—provides

clear context from which a POSITA would understand that the virtual server of the ’051 patent is

“a process executing on a host computer that accepts communications requests.”

       All of these disclosures contradict IV’s contention that virtual server means a virtual

machine. See Ex. 2, ¶ 98. Despite the robust discussions of processes and how to use them as

virtual servers in the intrinsic record, IV has produced only a single dictionary definition (from

after the priority date of the patent) to justify redefining virtual server as virtual machine. That

same reference defines a virtual machine as “[s]oftware that mimics the performance of a hardware

device such as a program that allows applications written for an Intel processor to be run on a

Motorola chip.” See id. at 554. There is no support in the claims or the specification for IV’s

contention that the virtual servers of the ’051 patent are software that mimics the performance of

a hardware device. IV’s proposed definition contradicts the disclosures in the specification that the

virtual servers relate to server applications that use child processes to service communications

requests—a distinctly software-based solution, not hardware emulation. See Ex. 2, (Snoeren Decl.)

¶¶ 98–99. Given the intrinsic evidence, a POSITA would not have understood the ’051 patent to

use virtual server to mean a virtual machine like that disclosed in IV’s extrinsic evidence. Id.



                                                 37
        Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 47 of 62




        The prosecution history further confirms VMware’s proposal. Ex. 2, ¶ 100. The ’051 patent

was a reissue of U.S. Patent No. 6,948,003. During prosecution of the ’003 patent, the applicant

responded to multiple rejections based on U.S. Patent No. 6,286,047 (“Ramanathan”) (Ex. 25) and

U.S. Patent No. 6,247,057 (“Barrera”) (Ex. 26). See, e.g., Ex. 22 at 14–15 (2003-10-14 Response).

The applicant conceded that Ramanathan discloses virtual servers “in the context of determining

whether a host supports virtual servers,” and further explained that an example of a virtual server

in Ramanathan is a “website hosted by a virtual server [that has] a unique IP address.” Id. Likewise,

the applicant tried to differentiate the virtual servers in Barrera because it “requires that the virtual

services each have a unique locator ID.” Id. The applicant never disputed that the virtual servers

in Ramanathan and Barrera were the same as those in the application.

        Ramanathan and Barrera both describe virtual servers like the Apache virtual servers

described above. Ex. 2, ¶ 100. Ramanathan explains that “the virtual servers model” involves

hosting “all of the customer websites . . . using a single host machine,” Ex. 25 at 31:48–51, and

provides example templates addressing Apache virtual servers. Id. at 11:44–13:30. Barrera

similarly explains that “current server technology allows administrators to run multiple instances

of the same service on a single machine.” Ex. 26 at 2:1–12. As an example, Barrera also notes that

it is common “for a Web server to support thousands of domains on the same Web service,” such

that “the physical host server can be said to support multiple ‘virtual services’ on multiple ‘virtual

servers.’” Id. at 2:13–19. Nothing in either Ramanathan or Barrera indicate that a virtual server is

anything other than a process, much less software emulating a hardware device. Ex. 2, ¶ 100.

        The intrinsic evidence speaks clearly, and the extrinsic evidence supports what it says—

virtual server means a process executing on a host computer that accepts communications requests.

        B.      “physical interface[s]” (’051 patent claims 1 and 3)

                VMware Proposal                                         IV Proposal
                                                   38
        Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 48 of 62




 “hardware that provides a point of Plain and ordinary meaning
 communication between two or more devices”

       VMware contends the term “physical interface” needs to be construed to resolve an

apparent dispute between the parties. It appears IV and VMware differ over whether the plain

meaning of the word physical interface as it is used in the ’051 patent means hardware. IV has

refused to confirm this is actually in dispute, and has instead opaquely insisted that the term has a

plain and ordinary meaning without providing any clarity as to what it believes that meaning is, or

whether that meaning comports with VMware’s understanding that the physical interface is

hardware. As explained below, the proper construction of physical interface is “hardware that

provides a point of communication between two or more devices.”

       The claim language requires VMware’s construction. The term physical interface appears

in independent claims 1 and 3 to facilitate communication between two or more devices. See, e.g.,

’051 patent at claim 1 (“receiving . . . a transmission on a physical interface”; “sending the

transmission . . . on the determined physical interface”). Notably, the patentee chose to use the

term physical interface, not just interface. This choice has meaning. Ex. 2, ¶ 104. The term physical

is used throughout the specification to differentiate hardware components from virtualized or

logical components. For instance, the specification uses the term physical to differentiate between

the physical host computers (or physical servers) and the virtual servers running on them. See, e.g.,

’051 patent. at 2:47–64 (“a server application executing on a single physical host”), 4:35–38 (“one

or more private virtual servers located on a physical host computer”), 4:56–65, 7:1–11, 7:47–48,

8:4–5. Likewise, the specification uses the term physical to separate the logical tunnel constructs

from the hardware over which the data is transmitted. See id. at 10:17–20 (“Each tunnel is not a

separate physical connection; it is a specific encapsulation of data allowing the data to be separated

out from other data sent on a physical connection.”). A POSITA would have thus understood the


                                                 39
        Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 49 of 62




patentee’s use of physical mean a hardware interface comprised of circuitry. Ex. 2, ¶¶ 102–06; see

also Ex. 23, (IEEE definition: “circuitry that interfaces a module’s nodes to the input link, output

link, and miscellaneous signals”).

       The specification also provides examples of physical interfaces that confirm VMware’s

proposal, such as a hardware network interface cards. ’051 patent at 8:51–57, 9:4–9, 9:56–60. So

too do uncontested examples from the examiner in the prosecution history, like “physical copper

connections.” Ex. 24 (2010-05-17 Response) at 7. There is no indication in the intrinsic record that

the physical interface described in the claims is anything other than hardware that provides a point

of communication between two or more devices.

      C.      physical interfaces and tunnel identifiers in the storing / receiving /
determining / sending terms (’051 patent claims 1 and 3)

       The terms “physical interface(s)” and “tunnel identifier(s)” are each used six times in each

independent claim of the ’051 patent. Because the claim language is ambiguous about which of

the physical interfaces and tunnel identifiers are being referenced at the various steps, this creates

a significant antecedent basis problem that makes the claims impossible to decipher without

clarification. VMware’s proposal for these terms (see Ex. 8) offers a simple way to resolve this

problem that is fully supported by the specification—identifying each iteration of “physical

interface(s)” and “tunnel identifier(s)” as either corresponding to an incoming (received)

transmission or an outgoing (sent) transmission.

       Claims 1 and 3 use two distinct sets of physical interfaces and tunnel identifiers. One set is

of physical interfaces and tunnel identifiers associated with the receiving step; these are the

physical interfaces and tunnel identifiers associated with the incoming transmission. When a

transmission is received, the method requires identifying from the customer lookup table (or

customer lookup information) the customer forwarding table (or customer forwarding information)


                                                 40
        Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 50 of 62




that is associated with the pair of the physical interface and the tunnel identifier of the incoming

transmission. The method then requires looking in the identified customer forwarding table (or

customer forwarding information) for the destination network address of the incoming

transmission to determine the pair of a physical interface and a tunnel identifier to use for sending

the transmission. The transmission is then sent using the physical interface and tunnel identifier

determined from the customer forwarding table (or customer forwarding information).

       The physical interfaces and tunnel identifiers stored in the customer lookup table (or

customer lookup information) and used in the receiving step are the incoming physical interfaces

and the incoming tunnel identifiers. Figure 8 shows the customer lookup table of the invention,

which includes the “Incoming Physical Interface” and the “Incoming Tunnel ID,” and which are

together associated with a “Customer ID.” The specification further explains that the fields in the

customer lookup table include the “incoming physical interface,” the “incoming tunnel identifier,”

the “customer identifier,” and that “[t]his customer identifier provides an index to the correct

customer forwarding table associated with the physical interface/tunnel identifier pair.” ’051

patent at 11:64–12:1, 12:59–63 (“The incoming physical interface and tunnel identification

information is read 740 from the packet 718, and presented 744 to a customer lookup table.”).

       Similarly, the physical interfaces and tunnel identifiers stored in the customer forwarding

table (or customer forwarding information) and used in the sending step are the outgoing physical

interfaces and the outgoing tunnel identifiers. Figure 9 shows the customer forwarding table of

the invention, which includes the “Outgoing Tunnel ID” and the “Outgoing Physical Interface,”

which are together associated with a “Destination IP Address.” The specification teaches that the

fields in the customer forwarding table includes the “destination IP address,” the “outgoing tunnel

identifier,” and the “outgoing physical interface,” and that “[b]ased upon the destination IP address



                                                 41
            Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 51 of 62




of the particular transmission, the proper outgoing tunnel and outgoing physical interface is

determined.” Id. at 12:10–20, 11:30–32, 11:44–31, 12:30–33, 13:5–11 (“From the information

contained in customer forwarding table 910, the correct outgoing physical interface and tunnel

identifier for packet 718 is identified 754.”), 14:56–63. VMware’s proposals are correct because

they use clear disclosures in the specification that would inform the understanding of a POSITA

to correct the antecedent basis issues that would otherwise render the claim language indefinite.

      VI.      DISPUTED TERMS FROM U.S. PATENT NO. RE44,818 (the “’818 patent”)

            A. “hierarchical token bucket resource allocation” (recited in ’818 patent claims 1,
               17, 30, 32 and 42)

                      VMware Proposal                                 IV Proposal
    the specific class-based scheduling algorithm known Plain and ordinary meaning
    in the art as the “hierarchical token bucket”

            VMware’s construction is the only meaning that any POSITA would ascribe the term. The

terms “hierarchical token bucket” and “token” as used in the claims of the ’818 patent refer to the

very specific method of allocating bandwidth resources referred to in the art as the “hierarchical

token bucket,” or “HTB.” Ex. 2, Snoeren Decl. ¶¶ 107-112.          HTB was invented or at least

popularized by Martin Devera when he implemented it as a queuing discipline in the Linux

operating system. Id. at ¶ 107. It is not something that the inventors created. In fact, during the

prosecution, the inventors submitted an article7 describing the well-known HTB algorithm in

information disclosure statements.       See ’789 Patent File History, 2008.01.15 Information

Disclosure Statement; ’818 Patent File History, 2013.08.04 Information Disclosure Statement.

This is one of many prior art articles (five of which appear on the face of the patent) that

demonstrate that HTB is a “proper noun” or “term of art” that refers specifically to the scheduling

mechanism known as “hierarchical token bucket” and not anything else. Ex. 2, ¶ 107.


7
    Ex. 43, (“Valenzuela Article”).
                                                 42
        Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 52 of 62




       Token buckets are based around the concept of exchanging logical “tokens” for the right

to send data. Tokens are stored in buckets, which are replenished (and drained) at parameterized

rates. Dr. Snoeren explains how the HTB uses a specific hierarchical arrangement of token-bucket

rate limiters, each of which are a basic mechanism used for traffic management in computer

networking. Ex. 2, ¶ 110. In HTB, traffic is divided into classes, and each class is associated with

a token bucket in the hierarchy. Id. The tokens may be “borrowed” from buckets higher up in the

hierarchy in accordance with a well-understood process. Id.

       IV’s position seems to be that the term does not have a specific meaning, but that it could

refer to any hierarchical structure for managing bandwidth. Dr. Snoeren explains HTB was one of

several well-known and frequently implemented class-based techniques to manage bandwidth

resources, each of which generally had its own proper name and each of which was understood to

be different. Id. at 108.

       Dr. Snoeren confirms that the inventors used the term HTB in this customary way and did

not intend or attempt to deviate from commonly understood meanings. Id. at ¶ 111. The patent

itself uses “HTB” as a proper noun and notes that HTB it is one specific form of scheduling and

that there are other, unclaimed methods. For instance, it states that “Hierarchical token bucket can

be considered as a class based scheduling mechanism” and states that the “QoS manager” will

“queue or forward” traffic “using scheduling and queuing methods such as hierarchal token bucket

(HTB).” ’818 patent at 9:51-10:53 (emphasis added). This description mirrors the description in

the Velanzuella reference (cited by the ’818 patent) and is consistent with how the term was

understood in the art. Ex. 2, at ¶ 111. Moreover, during prosecution, applicants argued that the

claims were patentable because the HTB was different than other “hierarchical or tree structure for

storing resource reservations.” Ex. 31 (2009.08.25 Response) at 12. IV disagrees with VMware’s



                                                43
           Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 53 of 62




proposed construction but refused to say what was wrong with VMware’s construction. Ex. 44.

This does not resolve the dispute. VMware’s construction should be entered. See O2 Micro, 521

F.3d at 1361; US Foam Inc. v. On Site Gas Systems, Inc., 735 F. Supp. 2d 535, 556 (E.D. Tex.

2010) (“Even though the parties have not identified the substance of their position is or the real

dispute, the Court must nonetheless fulfill its duty to determine the proper scope of the claims.”).

          B.       “token” (’818 patent claims 1, 17, 30, 32-33, 37-42)

                   VMware Proposal                                    IV Proposal
    “token as used in hierarchical token bucket        Plain and ordinary meaning
    resource allocation”

          This Court should adopt VMware’s proposed construction for the term “token” because it

is consistent with how tokens were used in token-bucket traffic management approaches such as

HTB at the time of the invention. Ex. 2, Snoeren Decl. ¶ 110. The intrinsic and extrinsic evidence

discussed in section VI.A above applies here. In contrast, IV’s proposed construction8 is contrary

to well-established Federal Circuit Precedent. See O2 Micro, 521 F.3d at 1360-6.

      C.     “enforc[e/ing]”,     “receiv[e/ing]”,    “classify[ing]”,       “compar[e/ing]”,
“forward[ing]”, and “buffer[ing]” (’818 patent claims 1, 17, 30, 32, 33, 37, 38, 39, 42)

                VMware Proposal                                    IV Proposal
    “enforcing . . . across the physical [storage Plain and ordinary meaning (for each)
    network] interface of the virtual I/O server”

    “receiv[e/ing] in the virtual I/O server”

    “classify[ing] in the virtual I/O server”

    “compar[e/ing] in the virtual I/O server”

    “forward[ing] in the virtual I/O server”

    “buffer[ing] in the virtual I/O server”


8
 In IV’s disclosure of extrinsic evidence,” IV cited to a dictionary definition for “token.” However,
a POSITA would understand that this definition is unrelated to the tokens used in the context of
token-bucket traffic management approaches such as HTB. Ex. 2 (Snoeren Decl.) ¶ 110.
                                                  44
        Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 54 of 62




       VMware’s proposals for these terms “stays true to the claim language and most naturally

aligns with the patent’s description of the invention,” and thus is the “correct construction.”

Phillips, 415 F.3d at 1316. The Federal Circuit has approved constructions that incorporate

features that are “repeatedly and consistently” described as aspects of the invention. See, e.g.,

SkinMedica, Inv. v. Histogen, Inc., 727 F.3d 1187, 1203-04 (Fed. Cir. 2013) (“clear, repeated, and

consistent statements in the specification” limit claim scope); Microsoft Corp. v. Multi-Tech

Systems, Inc., 357 F.3d 1340, 1347-48 (Fed. Circ. 2004) (statements were “not limited to

describing a preferred embodiment, but more broadly describe[d] the overall inventions”).

       Here, the patent discloses that “Fig. 4 is a component diagram showing the two-tier

hierarchical components of the virtual I/O server QoS.” ’818 patent, 8:40-44 (emphasis added).

And figures 5-10, repeatedly and consistently describe how the “receiv[e/ing],” “classify[ing],”

“compar[e/ing],” “forward[ing],” and “buffer[ing]” occur in the virtual I/O server. For example,

Figure 5 is a flow chart illustrating that these functions occur in the Virtual I/O server. See ’818

patent Fig. 5 at 502, 504, 510, 516, 526, 528. Likewise, figures 6-10 also illustrate that these

functions occur in the Virtual I/O server. In fact, nowhere else in the ’818 patent does it describe

these functions occurring anywhere else besides the Virtual I/O server.

       The “enforc[e/ing]” term is also repeatedly and consistently described in the specification

as being enforced across the physical interface of the Virtual I/O server.9 Although the term

“compar[e/ing]” does not explicitly appear in Figures 5-10, when reading the limitation in light of

the claims, figures 5-10 refer to a comparison made between the received storage command,



9
  See, e.g., ’818 patent, 2:5-9 (“The hierarchy is based on partitioning of network interfaces and
I/O subsystems transaction types, with QoS allocation decisions made on each hierarchy
independently. This distributed transaction scheme provides scalable and fine-grain QoS
management in virtual I/O servers.”); id., 8:5-28 (“QoS is performed on I/O communications from
application servers 102 in various hierarchical tiers in virtual I/O server 106.”).
                                                45
        Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 55 of 62




input/output communication, or local area network packets and tokens which is shown throughout

figures 5-10. See, e.g., Fig. 5 at 510 (sufficient tokens to forward?). Moreover, the ’818 patent

makes clear that “Virtual I/O Server 106 provides the storage and external networking needs of

application servers”’818 patent at 3:15-16. Accordingly, a POSITA would understand that the

only relevant place for these functions to exist is in the virtual I/O server itself.

        As a preliminary matter, the parties do not dispute the meaning “enforce[e/ing],”

“receiv[e/ing],” “classify[ing],” “compar[e/ing],” “forward[ing],” and “buffer[ing].” However, as

with other terms, IV has simply disagreed with VMware’s proposals without providing a

substantive explanation. Here, VMware’s proposed constructions describe the features of the

invention and limits the scope of the invention accordingly. See Verizon., 503 F.3d at 1308. In

contrast, IV’s “plain and ordinary meaning” proposal failed to provide a meaning that would

“assure that the jury understands that it is not free to consider its own meaning for disputed claim

terms,” thus, it’s proposed construction should be rejected. Sulzer, 358 F.3d at 1366.

        D.     “maintaining a connection over a network fabric” (’818 patent claims 1, 17,
30, 32 and 42)

                     VMware Proposal                        IV Proposal
 “maintaining a connection between the physical Plain and ordinary meaning
 interface of the application server and the physical
 interface of the virtual I/O server over a network fabric”

        VMware’s proposal is consistent with how a POSITA understands the term “network

fabric.” That is, a POSITA would understand that a physical interface connects to a network fabric.

Ex. 2, Snoeren Decl. ¶¶ 113-14 (“In one implementation, the I/O fabric stack and I/O fabric PHY

interface can employ the Reliable Connections (RC) supported by the Infiniband standard.”)

(citing ’818 patent at 3:9-11). Indeed, the specification discloses that the application server

connects to the network fabric and the virtual I/O server also connects to the network fabric. See



                                                   46
        Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 56 of 62




’818 patent at Fig. 1; see also id. at 3:22-23 (“One or more application servers 102 might be

connected to the virtual I/O server 106 over I/O switch fabric 104”). As explained below, the

intrinsic evidence supports the understanding of a POSITA that the term “connection” refers to the

network fabrics connection with the physical interface of the application and the physical interface

of the I/O switch fabric.

        The specification specifically discloses that the physical interface of the application server

connects to the network fabric. To illustrate, Figure 2 depicts the protocol stack of an application

server. As shown in Figure 2 of the ’818 patent, the application server’s “I/O Fabric PHY interface

202” connects with the “I/O switch fabric 104”; see also, e.g., id. at 4:32-33 (“I/O fabric PHY

interface 202 generally refers to the hardware interface or interconnection to the I/O switch

fabric.”). Likewise, the physical interface of the virtual I/O device connects to the network fabric.

To illustrate, the specification discloses that “Virtual I/O server 106 connects to the I/O switch

fabric 104 through I/O fabric interface 110 such as Infiniband ports.” ’818 Patent at 3:9-11. A

POSITA would have known that Infiniband ports are physical interfaces Ex. 2, Snoeren Decl. ¶¶

113-14 (“Infiniband is a popular networking standard that would have been well known to one of

skill the art, and understood to employ physical network interfaces.”).

        IV disagrees with VMware’s proposed construction but will not provide VMware notice

as to why. Instead, it proffers that the term should be afforded its “plain and ordinary meaning.”

IV’s proposed construction should be rejected because “when the parties present a fundamental

dispute as to the scope of the asserted claims, the Court, and not the jury, must resolve that dispute.”

O2 Micro, 521, F.3d at 1360; see also Reedhycalog UK, Ltd. v. Baker Hughes Oilfield Operations

Inc., 2008 WL 2152268, at *1 (E.D. Tex. May 21, 2008) (“a court may not decline to construe a

claim term or rely on the term’s ordinary meaning where such a construction does not resolve the



                                                  47
        Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 57 of 62




parties’ claim-scope dispute, allowing the parties to present claim scope arguments to the jury”).

VMware’s proposed construction should be accepted because the “statements describing the [the

network fabric connections with the application server and Virtual I/O server as physical] found

throughout the specification were not limited to describing a preferred embodiment, but more

broadly describe[d] the overall invention.” Microsoft, 357 F.3d at 1347.

       For the reasons stated above, the Court should accept VMware’s proposed construction.

       E.     “virtual storage network interface layer of an application server” / “virtual
network interface layer of an application server”/ “virtual interface layer of an application
server” (’818 patent claims 1, 17, 30, 32 and 42)

                            VMware Proposal                                     IV Proposal
 “a virtual storage network interface to higher layers of the virtual node Plain and ordinary
 in an application server” / “virtual network interface layer to higher meaning
 layers of the virtual node in an application server” / “virtual interface
 layer to higher layers of the virtual node in an application server”

       The ’818 patent describes the operation of the interfaces for the virtual nodes: “virtual

network interface 220 presents a virtual link layer interface to higher layers of the protocol stack.”

’818 Patent at 5:16-17. VMware’s proposed construction is consistent with the intrinsic record.

For example, claims 1, 17, and 30 recite “the virtual storage network interface layer is associated

with a virtual storage node identifier,” and claims 32 and 42 recite “presenting, at a physical

interface, a virtual node identifier to a local area network.” From the specification, a POSITA

would know that a virtual node resides on the application server. See ’818 patent at 6:27-29 (“In

another implementation, an application server is a virtual machine server, hosting one or more

virtual machine monitors.”). These virtual nodes located on the application servers must have a

virtual network interface in order to communicate with the subsystems via the virtual I/O server.

Id. at 3:25-28 (“Application servers 102 might include one or more virtual network interface

modules to enhance the performance of their virtual access with SAN I/O subsystems 114 and



                                                 48
        Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 58 of 62




LAN I/O subsystems 116.”); see also id. at 3:18-20 (“the virtual I/O server 106 creates virtual

device interfaces for application servers 102.”); Fig. 2 at 208a and 220. Networking protocols are

typically described in terms of a protocol stack (see, e.g., ’818 patent at Fig. 2), where each “layer”

of the stack provides services to those above it, and higher layers make use of those services

through an interface. See ’818 patent at 5:16-17 (“Virtual network interface 220 presents a virtual

link layer interface to higher layers of the protocol stack.”).        A POSITA would therefore

understand that the claimed “virtual [storage network] interface layer[s]” correspond to those

depicted in Figure 2, which shows the “protocol stack and software modules of an application

servers” ’818 patent at 2:32-34. A POSITA further understands that a layer in a protocol stack

necessarily provides an interface to the layers above it in the stack. Ex. 45, Definition of Layer,

VMware-IV_000032322 (“Referring to the protocol or protocols operating at a particular level

within a network architecture. Such an architecture commonly is detailed in a protocol stack . . .

the bottom layer, the Physical Layer, deals with physical and mechanical aspects of the interface

between a device and a transmission medium.”) (emphasis added). Indeed, the specification does

not describe any other protocol stack or interfaces to layers in protocol stacks to which these claim

terms would reasonably correspond. ’818 Patent at 5:16-17. IV’s proposed construction should be

rejected because it is contrary to Federal Circuit precedent when the parties have a claim-scope

dispute. O2 Micro, 521 F.3d at 1361-62. VMware’s proposed construction should be adopted

because it is consistent with the language of the claims and intrinsic evidence.

       F.     “one or more input/output virtualization modules comprising computer-
readable instructions operative to cause the one or more processors to” performs functions
terms (’818 patent claim 17)

       Due to the length of these terms, the parties’ proposals are included separately in Ex. 32,

instead of in a summary table herein. Each of these claim terms include the word “module” which

“is a well-known nonce word that can operate as a substitute for “means.” Williamson, 792 F.3d
                                                  49
           Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 59 of 62




at 1350. The claims expand on this nonce term by reciting “input/output virtualization modules

comprising computer-readable instructions operative to cause the one or more processors to”

perform certain functions, but this additional language similarly “fails to impart any structural

significance to the term.” Id. at 1351. Lacking structural language, the claims should be construed

as means-plus-function terms.

        However, these claims reciting these means-plus-function terms are invalid as indefinite

because the specification also fails to disclose a corresponding structure for performing the

recited functions. See Williamson, 792 F.3d at 1352. Here, the specification is devoid of any

algorithm in the specification or prosecution history for performing the claimed functions. Ex. 2,

Snoeren Decl. ¶ 115; See Grecia v. Samsung Elec. Am., Inc., 780 Fed. Appx. 912, 916 (Fed. Cir.

Aug. 20, 2019) (“For a computer-implemented means-plus-function term, the corresponding

structure is typically the algorithm disclosed in the specification for performing the claimed

function”). Additionally, IV has failed to identify any specific structure in the specification and

instead broadly cites to multiple components without tying these components to a description of

how they perform the function. This is improper. Augme Techs., Inc. v. Yahoo! Inc., 755 F.3d

1326, 1338 (Fed. Cir. 2014).

        Since the term “input/output virtualization modules” is not a term that refers to a structure

and the ’818 patent fails to recite an algorithm to perform the recited function, claim 17 of the ’818

patent is invalid as indefinite.

    VII.     CONCLUSION

        For the reasons stated herein, VMware respectfully requests the Court adopt its proposed

constructions for the disputed terms and phrases.




                                                 50
      Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 60 of 62




Dated: March 6, 2020                Respectfully submitted,

                                    WINSTON & STRAWN LLP

                                    /s/ Katherine Vidal
                                    Katherine Vidal
                                    Admitted Pro Hac Vice
                                    KVidal@winston.com
                                    Michael R. Rueckheim
                                    Texas State Bar No. 24081129
                                    MRuekheim@winston.com
                                    WINSTON & STRAWN LLP
                                    275 Middlefield Road, Suite 205
                                    Menlo Park, CA 94025
                                    Telephone: (650) 858-6500
                                    Facsimile: (650) 858-6559

                                    Thomas M. Melsheimer
                                    Texas State Bar No. 13922550
                                    M. Brett Johnson
                                    Texas State Bar No. 00790975
                                    MBJohnson@winston.com
                                    Michael A. Bittner
                                    MBittner@winston.com
                                    Admitted Pro Hac Vice
                                    Winston & Strawn LLP
                                    2121 N. Pearl St., 9th Floor
                                    Dallas, TX 75201
                                    Telephone: (214) 453-6500
                                    Facsimile: (214) 453-6400

                                    Vivek V. Krishnan
                                    Admitted Pro Hac Vice
                                    VKrishnan@winston.com
                                    DaWanna McCray
                                    Admitted Pro Hac Vice
                                    DMcCray@winston.com
                                    Winston & Strawn LLP
                                    35 W. Wacker Drive
                                    Chicago, IL 60601
                                    Telephone: (312) 558-5600
                                    Facsimile: (312) 558-5700
Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 61 of 62




                              William M. Logan
                              Texas State Bar No. 24106214
                              WLogan@winston.com
                              Winston & Strawn LLP
                              1111 Louisiana Street
                              Houston, TX 77002
                              Telephone: (713) 651-2766
                              Facsimile: (713) 651-2700

                              ATTORNEYS FOR DEFENDANT
                              VMWARE, INC.
        Case 1:19-cv-01075-ADA Document 54 Filed 03/06/20 Page 62 of 62




                                CERTIFICATE OF SERVICE

       I hereby certify that, on March 6, 2020, the foregoing document was electronically filed

with the Clerk of Court using the Court’s CM/ECF system which will send notification of such

filing to all counsel of record, including counsel of record for Plaintiffs Intellectual Ventures I

LLC and Intellectual Ventures II LLC.

                                                     /s/ Katherine Vidal
                                                     Katherine Vidal
